

Exhibit 10.2


Execution


AMENDMENT NO. 4 TO CREDIT AGREEMENT


AMENDMENT NO. 4 TO CREDIT AGREEMENT, dated as of July 12, 2013 (this “Amendment
No. 4”), is by and among Wells Fargo Capital Finance, LLC, a Delaware limited
liability company, as agent for the Lenders (as hereinafter defined) pursuant to
the Credit Agreement as defined below (in such capacity, together with its
successors and assigns, and any replacement, in such capacity, “Agent”), the
parties to the Credit Agreement as lenders (individually, each a “Lender” and
collectively, “Lenders”), Colt Defense LLC, a Delaware limited liability company
(“Parent”), Colt Canada Corporation, a Nova Scotia corporation (“Canadian
Borrower” and, together with Parent, each individually an “Existing Borrower”
and collectively, “Existing Borrowers”), Colt Finance Corp., a Delaware
corporation (“Colt Finance”), Colt Defense Technical Services LLC, a Delaware
limited liability company (“CDTS”), Colt International Coöperatief U.A., a
cooperative formed under Dutch law (“Dutch Holdings” and, together with Colt
Finance and CDTS, each individually an “Existing Guarantor” and collectively,
“Existing Guarantors”), New Colt Acquisition Corp., a Delaware corporation
(“Acquisition Sub”), which on the Amendment No. 4 Effective Date will be merged
with and into New Colt Holding Corp. (with New Colt as hereinafter defined as
the surviving corporation), a Delaware corporation (“New Colt” and, together
with Acquisition Sub and Existing Guarantors, each individually a “Guarantor”
and collectively, “Guarantors”), and Colt’s Manufacturing Company LLC, a
Delaware limited liability company (“CMC” and together with Existing Borrowers,
each individually, a “Borrower” and collectively, “Borrowers”).
 
W I T N E S S E T H :
 
WHEREAS, Agent, Lenders, Existing Borrowers and Existing Guarantors have entered
into financing arrangements pursuant to which Lenders (or Agent on behalf of
Lenders) may make loans and advances and provide other financial accommodations
to Existing Borrowers as set forth in the Credit Agreement dated as of September
29, 2011, by and among Agent, Lenders, Borrowers and Guarantor, as amended by
Amendment No. 1 to Credit Agreement and Waiver, dated as of February 24, 2012,
Amendment No. 2 to Credit Agreement and Consent, dated as of March 22, 2013,
Amendment No. 3 to Credit Agreement and Consent, dated as of June 19, 2013, and
Amendment No. 4 (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated, restructured, refinanced or replaced,
the “Credit Agreement”) and the other Loan Documents;
 
WHEREAS, Acquisition Sub, Parent and New Colt and certain stockholder
representatives are parties to the Agreement and Plan of Merger, dated as of
July 12, 2013 (the “Acquisition Agreement”), pursuant to which Acquisition Sub
will merge with and into New Colt with New Colt as the surviving entity (the
“Merger”);
 
WHEREAS, in connection with the Merger, Borrowers have advised that (a) the
Borrowers and Guarantors will enter into the Acquisition Documents (as
hereinafter defined) and (b) Acquisition Sub will receive a term loan from the
lenders under the Term Loan Agreement (as hereinafter defined) in the principal
amount of $50,000,000 on the terms and conditions set forth in the Term Loan
Agreement, dated July 12, 2013 among Parent, certain affiliates of Parent, the
lenders party hereto and Cortland Capital Market Services LLC as agent;
 



 
 

--------------------------------------------------------------------------------

 



WHEREAS, Borrowers and Guarantors have advised that (a) upon the effectiveness
of the Acquisition, Borrowers have requested that CMC will be joined to the
existing financing arrangements as a Borrower and New Colt and Acquisition Sub
be joined to the existing financing arrangements as Guarantors and (b) within
ninety (90) days after the Merger, the Loan Parties will consummate the
Post-Closing Restructuring Transactions;
 
WHEREAS, in connection with the foregoing, Borrowers and Guarantors have
requested certain amendments be made to the Credit Agreement and Agent and
Lenders are willing to make such amendments, subject to the terms and conditions
set forth herein; and
 
WHEREAS, by this Amendment No. 4, Agent, Lenders, Borrowers and Guarantor intend
to evidence such amendments;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, the parties hereto agree as follows:
 
1. Definitions.
 
(a) Additional Definitions.  Schedule 1.1 of the Credit Agreement is hereby
amended to include, in addition and not in limitation, each of the following
definitions:
 
(i) “ABL Priority Collateral” shall have the meaning set forth in the
Intercreditor Agreement.
 
(ii) “Acquisition” means the acquisition by Parent of all of the equity
interests of New Colt on the Amendment No. 4 Effective Date.
 
(iii) “Acquisition Agreement” means that certain Agreement and Plan of Merger,
dated as of July 12, 2013, by and among Parent, Acquisition Sub, New Colt,
Donald E. Zilkha and Edward L. Koch III as stockholder representatives with
respect to the Merger.
 
(iv) “Acquisition Documents” means the Acquisition Agreement, together with all
other documents and agreements entered into in connection with the Merger.
 
(v) “Acquisition Sub” means New Colt Acquisition Corp., a Delaware corporation,
which on the Amendment No. 4 Effective Date will merge with and into New Colt
with New Colt as the surviving entity.
 
(vi) “Amendment No. 4” shall mean this Amendment No. 4 to Credit Agreement by
and among Parent, Colt Canada, Colt Finance, CDTS, Dutch Holdings, Acquisition
Sub, CMC, New Colt, Agent and Lenders, as the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated, restructured,
refinanced or replaced.
 



 
2

--------------------------------------------------------------------------------

 



(vii) “Amendment No. 4 Effective Date” means the date on which all conditions
precedent to Amendment No. 4 have been satisfied.
 
(viii) “Annualized” means, with respect to the calculation of any amount at the
end of any four (4) fiscal quarter period ending September 30, 2013, December
31, 2013 or March 31, 2014, the following: (i) with respect to fiscal quarter
ended September 30, 2013, the aggregate amount at the end of such fiscal quarter
multiplied by 4, (ii) with respect to fiscal quarter ended December 31, 2013,
the aggregate amount at the end of the two consecutive fiscal quarters ended
December 31, 2013 multiplied by 2, and (iii) with respect to fiscal quarter
ended March 31, 2014, the aggregate amount at the end of the three consecutive
fiscal quarters ended March 31, 2014 multiplied by 4/3.
 
(ix) “Certificate of Merger” means the Certificate of Merger executed by
Acquisition Sub and New Colt with respect to the Merger and duly filed with the
Secretary of State of the State of Delaware.
 
(x) “Closing Date Transactions” means, collectively, the transactions
contemplated by the Loan Documents, the Acquisition Documents (including,
without limitation, the Merger) and the Term Loan Documents, as amended in
connection with each of the foregoing.
 
(xi) “CMC” means Colt’s Manufacturing Company LLC, a Delaware limited liability
company.
 
(xii) “Collateral Assignment” means the Collateral Assignment of Acquisition
Documents, dated as of the date hereof, and in form and substance reasonably
satisfactory to Agent, made by Parent, Acquisition Sub and New Colt in favor of
Agent.
 
(xiii)  “Consulting Agreement” means the Consulting Services Agreement, dated as
of July 12, 2013, by and between Parent and Sciens Institutional Services LLC,
as amended, restated, modified or supplemented from time to time in accordance
with the terms hereof, pursuant to which Parent engaged Sciens Institutional
Services LLC to provide certain consulting services.
 
(xiv) “Covered Claims” shall have the meaning given to such term in the
Litigation Management Agreement, dated as of July 12, 2013, by and among,
Parent, New Colt, Colt’s Manufacturing, and each of the Stockholder
Representatives (as defined therein) signatory thereto, as in effect on the
Closing Date.
 
(xv) “Excluded Issuance” means means (a) the issuance of Qualified Equity
Interests of the Parent to directors, officers and employees of the Parent and
its Subsidiaries pursuant to employee stock option plans (or other employee
incentive plans or other compensation arrangements) approved by the Board of
Directors of the Parent and permitted under this Agreement), (b) in the event
that Parent or any of its Subsidiaries forms any Subsidiary in accordance with
the terms hereof, the issuance by such Subsidiary of Qualified Equity Interests
to Parent or such Subsidiary, as applicable, (c) the issuance of Qualified
Equity Interests of Parent in order to finance (i) the purchase consideration
(or a portion thereof) in connection with a Permitted Acquisition or an
Investment permitted under clause (w)(ii) of the definition of Permitted
Investments, (ii) Capital
 



 
3

--------------------------------------------------------------------------------

 



Expenditures permitted under this Agreement, and/or (iii) so long as no Default
or Event of Default shall have occurred and be continuing, for working capital
purposes of Parent and its Subsidiaries (other than for the prepayment of
Indebtedness permitted under Section 6.7(a)(iii)), (d) the issuance of Qualified
Equity Interests of Parent in order to fund the prepayment of Indebtedness
permitted under Section 6.7(a)(iii) and (e) the issuance of Qualified Equity
Interests by a Subsidiary of Parent to its parent or member in connection with
the contribution by such parent or member to such Subsidiary of the proceeds of
an issuance described in clauses (a) through (e) above, but solely to the extent
that (i) in the case of clauses (a) through (e) above, prior to the issuance of
any such Qualified Equity Interests, Administrative Borrower has provided Agent
with written notice of Borrowers’ intention to apply the proceeds of such
Qualified Equity Interests in accordance with clause (a), (b), (c), (d) or (e)
above, and (ii) in the case of clauses (c)(i), (c)(ii) and (d) above, the use of
the proceeds of such issuance or sale of Qualified Equity Interests occurs
substantially contemporaneously with the issuance or sale of such Qualified
Equity Interests.
 
(xvi) “Employee Litigation Escrow Fund” shall have the meaning given to such
term in the Escrow Agreement, dated as of July 12, 2013, by and among Parent,
the Stockholder Representatives (as defined therein) signatory thereto and Bank
of America, as escrow agent, as in effect on the Closing Date.
 
(xvii) “Extraordinary Receipts” means any payments in cash received by Parent or
any of its Subsidiaries not in the ordinary course of business (and not
consisting of proceeds described in Section 2.4(e)(ii) of the Agreement)
consisting of (a) proceeds of judgments, proceeds of settlements, or other
consideration of any kind received in connection with any cause of action or
claim, (b) indemnity payments (other than to the extent such indemnity payments
are immediately payable to a Person that is not an Affiliate of Parent or any of
its Subsidiaries, (c) foreign, federal, state or local tax refunds, (d) pension
plan reversions, and (e) any purchase price adjustment received in connection
with any purchase agreement, including the Acquisition Agreement, in each case,
after deducting therefrom, to the extent applicable, taxes paid or payable to
any taxing authorities (or tax distributions made to members or shareholders) by
Parent or such Subsidiary in connection with such event, in each case (other
than with respect to tax distributions), to the extent, but only to the extent,
that the amounts so deducted are, at the time of receipt of such cash, actually
paid or payable to a Person that is not an Affiliate of Parent or any of its
Subsidiaries, and are properly attributable to such transaction.
 
(xviii) “Intercreditor Agreement” means the Intercreditor Agreement, dated as of
July 12, 2013, by and between Agent and Term Loan Agent, as acknowledged and
agreed to by Borrowers and Guarantors, as the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced.
 
(xix) “IP Reporting Certificate” means an IP reporting certificate substantially
in the form of Exhibit I-1 executed and delivered by the Loan Parties to Agent.
 
(xx) “Management Agreement” means the letter agreement, dated as of July 9,
2007, by and between Parent and Sciens Management, LLC, as amended, restated,
modified or supplemented from time to time in accordance with the terms hereof,
pursuant to which Parent engaged Sciens Management, LLC to provide certain
investment banking, corporate and strategic advisory services.
 



 
4

--------------------------------------------------------------------------------

 



(xxi) “Merger” means the merger of Acquisition Sub with and into New Colt with
New Colt as the surviving entity.
 
(xxii) “Merger Effective Time” means the effective time of the Merger as set
forth in the Certificate of Merger.
 
(xxiii)  “Net Cash Proceeds” means (a)  with respect to any sale or disposition
by Parent or any of its Subsidiaries of assets, the amount of cash proceeds
received (directly or indirectly) from time to time (whether as initial
consideration or through the payment of deferred consideration) by or on behalf
of Parent or its Subsidiaries, in connection therewith after deducting therefrom
only (i) the amount of any Indebtedness secured by any Permitted Lien on any
asset (other than (A) Indebtedness owing to Agent or any Lender under the
Agreement or the other Loan Documents, (B) Indebtedness assumed by the purchaser
of such asset and (C) Indebtedness owing under the Term Loan Documents) which is
required to be, and is, repaid in connection with such sale or disposition, (ii)
reasonable fees, commissions, and expenses related thereto and required to be
paid by Parent or such Subsidiary in connection with such sale or disposition,
(iii) taxes paid or payable to any taxing authorities (or tax distributions made
to members or shareholders) by Parent or such Subsidiary in connection with such
sale or disposition, in each case (other than with respect to tax
distributions), to the extent, but only to the extent, that the amounts so
deducted are, at the time of receipt of such cash, actually paid or payable to a
Person that is not an Affiliate of Parent or any of its Subsidiaries, and are
properly attributable to such transaction; and (iv) all amounts that are set
aside as a reserve (A) for adjustments in respect of the purchase price of such
assets, (B) for any liabilities associated with such sale or casualty, to the
extent such reserve is required by GAAP, and (C) for the payment of unassumed
liabilities relating to the assets sold or otherwise disposed of at the time of,
or within thirty (30) days after, the date of such sale or other disposition, to
the extent that in each case the funds described above in this clause (iv) are
(x) deposited into escrow with a third party escrow agent or set aside in a
separate Deposit Account that is subject to a Controlled Account Agreement in
favor of Agent and (y) paid to Agent as a prepayment of the applicable
Obligations in accordance with Section 2.4(e) of the Agreement at such time when
such amounts are no longer required to be set aside as such a reserve; and
(b)  with respect to the issuance or incurrence of any Indebtedness by Parent or
any of its Subsidiaries, or the issuance by Parent or any of its Subsidiaries of
any Equity Interests, the aggregate amount of cash received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment or disposition of deferred consideration) by or on behalf of Parent or
such Subsidiary in connection with such issuance or incurrence, after deducting
therefrom only (i) reasonable fees, commissions, and expenses related thereto
and required to be paid by Parent or such Subsidiary in connection with such
issuance or incurrence, (ii) taxes paid or payable to any taxing authorities by
Parent or such Subsidiary in connection with such issuance or incurrence, in
each case to the extent, but only to the extent, that the amounts so deducted
are, at the time of receipt of such cash, actually paid or payable to a Person
that is not an Affiliate of Parent or any of its Subsidiaries, and are properly
attributable to such transaction.
 



 
5

--------------------------------------------------------------------------------

 



(xxiv) “New Colt” means New Colt Holding Corp., a Delaware corporation.
 
(xxv) “Permitted Tax Distribution” means, for any period, the amount of tax
distributions that the Loan Parties are permitted to make, and actually make, to
Parent’s equityholders pursuant to Section 6.9(e) of this Agreement.
 
(xxvi) “Post-Closing Restructuring Certificate” means the certificate of Parent
(in form and substance satisfactory to the Agent), dated as of the Amendment No.
4 Effective Date, describing the transactions in respect of the restructuring of
the Loan Parties’ corporate and capital structure after the Amendment No. 4
Effective Date.
 
(xxvii) “Post-Closing Restructuring Documents” means each of the agreements,
instruments and other documents entered into to consummate the Post-Closing
Restructuring Transactions.
 
(xxviii) “Post-Closing Restructuring Effective Date” has the meaning specified
therefor in Section 5.17(a).
 
(xxix) “Post-Closing Restructuring Transactions” means the restructuring
transactions described in the Post-Closing Restructuring Certificate.
 
(xxx)  “Specified Loan Party” means any Loan Party (a) that is not formed,
organized and/or incorporated under the laws of the United States of America,
any state thereof, the District of Columbia, Canada (or any province or
territory thereof) or the Netherlands and (b) for which Agent has provided
notice to Administrative Borrower that such Loan Party is a Specified Loan
Party.
 
(xxxi) “Term Loan Agent” shall mean Cortland Capital Market Services LLC and its
successors and assigns, including any successor or replacement agent under the
Term Loan Agreement.
 
(xxxii) “Term Loan Agreement” shall mean the Term Loan Agreement, dated as of
July 12, 2013, by and among Term Loan Agent, Term Loan Lenders, Parent and
certain of its affiliates, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced in accordance
with the terms of the Intercreditor Agreement.
 
(xxxiii) “Term Loan Debt” shall mean all obligations, liabilities and
indebtedness of every kind, nature and description owing by Borrowers and
Guarantors to Term Loan Agent and Term Loan Lenders, including principal,
interest, charges, fees, premiums, indemnities, costs and expenses, however
evidenced, whether as principal, surety, endorser, guarantor or otherwise,
arising under the Term Loan Documents.
 



 
6

--------------------------------------------------------------------------------

 



(xxxiv) “Term Loan Documents” shall mean, collectively, the following (as the
same now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, in each case in accordance with the terms of the
Intercreditor Agreement): (a) the Term Loan Agreement; and (b) all other
agreements, documents and instruments at any time executed and/or delivered by
any Borrower or Guarantor with, to or in favor of Term Loan Agent or any Term
Loan Lender in connection therewith or related thereto; sometimes being referred
to herein individually as a “Term Loan Document”.
 
(xxxv) “Term Loan Lenders” shall mean the lenders under the Term Loan Agreement
and their respective successors and assigns.
 
(xxxvi) “Term Priority Collateral” shall have the meaning set forth in the
Intercreditor Agreement.
 
(xxxvii) “Transactions” means, collectively, the Closing Date Transactions and
the Post-Closing Restructuring Transactions.
 
(b) Amendments to Definitions.
 
(i) Collateral.  The definition of “Collateral” is hereby amended by adding the
following proviso at the end thereof immediately prior to the period:
 
(ii) “; provided, that, the Collateral shall not include the Keys Additional
Employee Litigation Escrow Fund, Stockholder Representative Escrow Fund,
Purchase Price Escrow Fund, General Escrow Fund and Employee Litigation Escrow
Fund (as each such term is defined in the Acquisition Agreement) and in each
case, together with all accounts in which such funds are held pursuant to the
Acquisition Agreement”.
 
(iii) Compliance Period.  The definition of “Compliance Period” is hereby
amended by deleting each reference therein to “$9,000,000” and substituting
“$11,000,000” therefor.
 
(iv) Consolidated EBITDA.  The definition of “Consolidated EBITDA” in Section
1.1 of the Credit Agreement is hereby deleted and the following substituted
therefor:
 
“Consolidated EBITDA” shall mean, as to any Person and its Subsidiaries, for any
period, the amount equal to (without duplication): (a) the Consolidated Net
Income of such Person and its Subsidiaries for such period determined in
accordance with GAAP, plus (b) as to such Person and its Subsidiaries, each of
the following (in each case to the extent deducted in the calculation of
Consolidated Net Income for such period in accordance with GAAP): (i) the
Interest Expense for such period, (ii) all Taxes of such Person and its
Subsidiaries paid or accrued in accordance with GAAP for such period, including
any Permitted Tax Distributions, (iii) depreciation and amortization (including,
but not limited to, imputed interest and deferred compensation) for such period,
all in accordance with GAAP, (iv) extraordinary, unusual or non-recurring
charges, expenses or losses that are incurred outside the ordinary course of
business, other than contract start-up costs and losses; provided, however, in
the case of the Loan Parties, the aggregate amount added back to Consolidated
EBITDA pursuant to this clause (iv) shall not exceed for any period $1,000,000,
(v) other non-cash charges, expenses or losses and (vi) costs and expenses in
connection with this Transaction in an aggregate amount not exceeding
$2,500,000.”
 



 
7

--------------------------------------------------------------------------------

 



(v) Consolidated Net Income.  The definition of “Consolidated Net Income” in
Section 1.1 of the Credit Agreement is hereby deleted and the following
substituted therefor:
 
“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the net income (loss) of such Person and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP;
provided, that, (a) except to the extent included pursuant to the foregoing
clause and except to the extent necessary to reflect Consolidated Net Income on
a pro forma basis as provided herein, the net income of any Person accrued prior
to the date it becomes a Subsidiary of such Person or is merged into or
consolidated or amalgamated with such Person or any of its Subsidiaries or that
Person’s assets are acquired by such Person or by any of its Subsidiaries shall
be excluded; and (b) the net income (if positive) of any Subsidiary to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary to such Person or to any other Subsidiary of such Person is not
at the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such Subsidiary shall be excluded, other than any distribution or
dividend actually received in cash by such Person or its Subsidiaries, (c) any
non-cash compensation expense recorded from grants of stock appreciation or
similar rights, stock options or other rights to officers, directors or
employees shall be excluded, (d) any impairment charges or asset writeoffs, in
each case pursuant to GAAP, and the amortization of intangibles arising pursuant
to GAAP shall be excluded, (e) any after tax effect of income (loss) from early
extinguishment of Indebtedness or Hedge Agreements or other derivative
instruments or any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from hedging
transactions for currency exchange risk shall be excluded, (f) any extraordinary
non-cash gain or loss shall be excluded, (g) an amount equal to the Permitted
Tax Distributions in respect of such period shall be included as though such
amounts had been paid as income taxes directly by such Person for such period,
and (h) the cumulative effect of a change in accounting principles shall be
excluded.  For the purpose of this definition, net income excludes any gain
together with any related Taxes for such gain realized upon the sale or other
disposition of any assets outside of the ordinary course of business or of any
Equity Interests of such Person or a Subsidiary of such Person.”
 
(vi) Eligible Accounts.
 
(A) Clause (c) of the definition of “Eligible Accounts” in Section 1.1 of the
Credit Agreement is hereby deleted and “[Reserved]” substituted therefor.
 
(B) Clause (j)(i) of the definition of “Eligible Accounts” in Section 1.1 of the
Credit Agreement is hereby amended by inserting the following immediately before
the “,” at the end thereof:
 
“; except that with respect to each of Sports South, LLC and Bass Pro Group LLC,
Accounts owing by such Account Debtors exceed 30% of all Eligible Accounts;
provided, that, in the Permitted Discretion of Agent, if the creditworthiness of
either Sports South, LLC or Bass Pro Group LLC adversely changes, Agent may
reduce such percentage applicable to such Account Debtor to 10%”
 



 
8

--------------------------------------------------------------------------------

 



(vii) Eligible Inventory.  Clause (n) of the definition of “Eligible Inventory”
in Section 1.1 of the Credit Agreement is hereby amended by deleting the
reference to “7,500,000” therein and substituting “$8,500,000” therefor.
 
(viii) Fixed Charge Coverage Ratio.  The definition of “Fixed Charge Coverage
Ratio” in Section 1.1 of the Credit Agreement is hereby deleted and the
following substituted therefor:
 
“Fixed Charge Coverage Ratio” means, for any Person and its Subsidiaries with
respect to any date of determination, the ratio of (a) the amount equal to (1)
Consolidated EBITDA of such Person and its Subsidiaries on a consolidated basis,
as of the end of a fiscal quarter for the immediately preceding period of four
(4) consecutive fiscal quarters for which Agent has received financial
statements, less (2) Capital Expenditures of such Person and its Subsidiaries
during such period to the extent not financed by a third party, less (3) any
Permitted Tax Distributions; provided, that, solely for purposes of calculating
the Fixed Charge Coverage Ratio, the amount of Permitted Tax Distributions shall
not include the amount accrued and paid for the fiscal quarter ending June 30,
2013 and the amount of any Permitted Tax Distribution for the fiscal quarters
ending on or prior to March 31, 2014 shall be Annualized, to (b) Fixed Charges
of such Person and its Subsidiaries for such period.”
 
(ix) Fixed Charges.  The definition of “Fixed Charges” in Section 1.1 of the
Credit Agreement is hereby deleted and the following substituted therefor:
 
“Fixed Charges” means, as to any Person and its Subsidiaries, on a consolidated
basis, with respect to any period, the sum of, without duplication, (a) all
Interest Expense paid in cash during such period, plus (b) all regularly
scheduled (as determined at the beginning of the respective period) principal
payments of Indebtedness for borrowed money, and regularly scheduled (as
determined at the beginning of the respective period) payments related to
Indebtedness with respect to Capital Leases (and without duplicating in items
(a) and (b) of this definition, the cash interest component with respect to
Indebtedness under Capital Leases) and, in each case, to the extent there is an
equivalent reduction in the commitments thereunder in the case of any term
credit facility, plus (c) if the sum of the Canadian Letter of Credit Usage plus
the aggregate outstanding principal amount of Canadian Advances in each case on
the last day of such period exceeds the Canadian Borrowing Base (without giving
effect to Canadian Fixed Asset Availability) on the last day of such period, an
amount equal to the product of (i) the aggregate amount of reductions in
Canadian Fixed Asset Availability during such period and (ii) an amount equal to
(A) such excess divided by (B) the Canadian Fixed Asset Availability on the last
day of such period, plus (d) if the sum of the US Letter of Credit Usage plus
the aggregate outstanding principal amount of US Advances in each case on the
last day of such period exceeds the US Borrowing Base (without giving effect to
US Equipment Availability) on the last day of such period, an amount equal to
the product of (i) the aggregate amount of reductions in US Equipment
Availability during such period and (ii) an amount equal to (A) such excess
divided by (B) the US Equipment Availability on the last day of such period,
plus (e) all taxes paid or tax distributions made to members or shareholders
(other than Permitted Tax Distributions) by such Person and its Subsidiaries in
cash during such period, plus (f) all Restricted Payments (other than Permitted
Tax Distributions) made by such Person and its Subsidiaries during such period
pursuant to the Agreement; provided, that, in the case of clauses (a), (b) and
(e), the amounts for the fiscal quarters ending on or prior to March 31, 2014
shall be Annualized.”
 



 
9

--------------------------------------------------------------------------------

 



(x) Guarantors.  The definition of “Guarantors” in Section 1.1 of the Credit
Agreement is hereby deleted and the following substituted therefor:
 
“Guarantors” means (a) Colt Finance Corp., a Delaware corporation, (b) Colt
Defense Technical Services, LLC, a Delaware limited liability company, (c) New
Colt Holding Corp., a Delaware corporation, (d) New Colt Acquisition Corp., a
Delaware corporation, (which will merge with and into New Colt Holding Corp. on
the Amendment No. 4 Effective Date with New Colt Holding Corp. as the surviving
entity), (e) Colt International Coöperatief U.A., a cooperative formed under
Dutch law, and (f) any other Person that becomes a guarantor under the Agreement
after the Amendment No. 4 Effective Date; and “Guarantor” means any one of
them.”
 
(xi) Loan Documents.  The definition of “Loan Documents” in Section 1.1 of the
Credit Agreement is hereby amended by deleting “any Trademark Security
Agreement” and replacing it with “any Trademark Security Agreement, the
Intercreditor Agreement, the Collateral Assignment,”.
 
(xii) Material Contracts.  The definition of “Material Contracts” in Section 1.1
of the Credit Agreement is hereby deleted and the following substituted
therefor:
 
“Material Contract” means (i) the Senior Note Indenture, (ii) each Term Loan
Document, (iii) each Acquisition Document, (iv) each Post-Closing Restructuring
Document, (vi) any contract or agreement (other than a Loan Document, Term Loan
Document, Acquisition Document or Post-Closing Restructuring Document) of any
Loan Party involving monetary liability of or to Parent or its Subsidiaries in
excess of $2,000,000 in any fiscal year of Parent and (v) each other contract or
agreement, the loss of which could reasonably be expected to result in a
Material Adverse Change.”
 
(xiii) Permitted Disposition.  The definition of “Permitted Disposition” in
Section 1.1 of the Credit Agreement is hereby deleted and the following
substituted therefor:
 
“Permitted Disposition” means:
 
(a) sales, abandonment, or other dispositions of Equipment that is substantially
worn, damaged, or obsolete in the ordinary course of business,
 
(b) sales of Inventory to buyers in the ordinary course of business and the
consignment of Inventory to the Government of the United Mexican States in the
ordinary course of business pursuant to a written agreement (the “DCAM
Consignment”); provided, that, the maximum value of Inventory at the Government
of the United Mexican States at any one time shall not exceed $1,000,000
 



 
10

--------------------------------------------------------------------------------

 



(c) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,
 
(d) the non-exclusive licensing or sublicensing of Intellectual Property or
other general intangibles (other than the exclusive licenses in effect on the
Amendment No. 4 Effective Date as set forth on Schedule L-1) and licenses,
leases or subleases of other property (in each case other than Eligible
Accounts, Eligible Inventory, Eligible Equipment and Eligible Real Property), in
each case, in the ordinary course of business and so long as any such
transaction shall not: (i) materially interfere with the business of Parent and
its Subsidiaries, (ii) adversely affect, limit or restrict the rights of Agent
to use any Intellectual Property of Loan Parties to sell or otherwise dispose of
any Inventory or other Collateral, (iii) have a material and adverse effect on
the value  of such Intellectual Property, or (iv) otherwise adversely limit or
interfere in any respect with the use of any such Intellectual Property by Agent
in connection with the exercise of its rights or remedies hereunder or under any
of the other Loan Documents;
 
(e) the granting of Permitted Liens,
 
(f) the sale or discount, in each case without recourse, of Accounts arising in
the ordinary course of business, but only in connection with the compromise or
collection thereof,
 
(g) any involuntary loss, damage or destruction of property,
 
(h) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property;
 
(i) the leasing or subleasing of assets of Parent or its Subsidiaries (other
than Accounts and Inventory) in the ordinary course of business,
 
(j) the sale or issuance of Equity Interests by any Subsidiary of Parent to a
Loan Party,
 
(k) the non-exclusive licensing or sublicensing of Intellectual Property
pursuant to manufacturing license agreements or technical assistance agreements
with certain foreign governments, or otherwise in accordance with the
International Traffic in Arms Regulations, in each case so long as any such
transaction does not:  (i) adversely affect, limit or restrict the rights of
Agent to use any Intellectual Property of Loan Parties to sell or otherwise
dispose of any Inventory or other Collateral, (ii) have a material and adverse
effect on the value of such Intellectual Property, or (iii) otherwise adversely
limit or interfere with the use of such Intellectual Property by Agent in
connection with the exercise of its rights or remedies hereunder or under any of
the other Loan Documents;
 



 
11

--------------------------------------------------------------------------------

 



(l) the making of a Restricted Payment that is expressly permitted to be made
pursuant to the Agreement,
 
(m) the making of a Permitted Investment,
 
(n) the sale or other disposition of property by a Loan Party to another Loan
Party, and
 
(o) sales or other dispositions of assets of Parent and its Subsidiaries not
otherwise subject to the provisions set forth in this definition, provided,
that, as to any such sale or other disposition, each of the following conditions
is satisfied:
 
(i) such transaction does not involve the sale or other disposition of any
Intellectual Property, Equity Interest in any Subsidiary or of Accounts or
Inventory; and
 
(ii) the aggregate amount of such dispositions does not exceed $1,000,000 during
any fiscal year.
 
(xiv) Permitted Indebtedness. The definition of “Permitted Indebtedness” in
Section 1.1 of the Credit Agreement is hereby amended by (A) replacing the
period following clause (v) with “; and” and (B) adding the following new clause
(w) at the end of such definition:
 
“(w)  Indebtedness evidenced by the Term Loan Documents in an aggregate
outstanding principal amount not to exceed $50,000,000, and any Refinancing
Indebtedness in respect of such Indebtedness”
 
(xv) Permitted Intercompany Advances. The definition of “Permitted Intercompany
Advances” in Section 1.1 of the Credit Agreement is hereby deleted in its
entirety and the following substituted therefor:
 
“Permitted Intercompany Advances” means loans (a) made by a Loan Party that is
not a Specified Loan Party to another Loan Party that is not a Specified Loan
Party and (b) made by a Loan Party that is not a Specified Loan Party to a
Specified Loan Party; provided, that, (i) in the case of clauses (a) and (b),
Agent shall have received an Intercompany Subordination Agreement as duly
authorized, executed and delivered by the parties to any such loans and (ii) in
the case of clause (b) only, the aggregate amount of all such loans does not
exceed $500,000 at any time outstanding unless otherwise agreed to in writing by
the Agent.”
 
(xvi) Permitted Investments. The definition of “Permitted Investments” in
Section 1.1 of the Credit Agreement is hereby amended by (A) replacing the
period following clause (v) with “; and” and (B) replacing clause (w) and
inserting a new clause (x) as follows at the end of such definition:
 



 
12

--------------------------------------------------------------------------------

 



“(w) other Investments in an aggregate outstanding amount not to exceed $500,000
at any time and (ii) other Investments not constituting Permitted Acquisitions
made solely with the proceeds of any Excluded Issuances (as described in clause
(c)(i) of the definition thereof; provided, that, as of the date of and such
Investment and immediately after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing; and
 
(x) the Merger in accordance with the terms of the Acquisition Agreement on the
Amendment No. 4 Effective Date; provided, that, before and immediately after
effect to the Merger (i) no Default or Event of Default shall exist before or
immediately after giving effect thereto, and (ii) the Excess Availability shall
not be less than $15,000,000 as of the date of the Merger and immediately after
giving effect thereto.”
 
(xvii) Permitted Liens.  The definition of “Permitted Liens” in Section 1.1 of
the Credit Agreement is hereby amended by (A) inserting the following at the end
of clause (u) thereof “including inventory consigned pursuant to the DCAM
Consignment described in clause (b) of the definition of Permitted
Dispositions”, (B) replacing the period following clause (z) with “; and” and
(C) adding the following at the end of such definition:
 
“(aa) Liens of Term Loan Agent to secure the Indebtedness permitted under clause
(w) of the definition of Permitted Indebtedness, provided, that, such liens
shall at all times be subject to the terms of the Intercreditor Agreement; and
 
(bb) any Lien arising out of a prejudgment remedy to the extent ordered by the
court overseeing any Covered Claim, including any prejudgment writ of
attachment, solely to the extent that each of the following conditions have been
satisfied, as certified by Parent within three (3) Business Days of the date any
such prejudgment remedy is ordered by such Court: (i) the allocated amount
available for satisfaction of such Covered Claim in the Employee Litigation
Escrow Fund (the “Allocated Escrow”) shall not be less than the  mount specified
in such prejudgment writ of attachment (collectively, the “Claim Amount”), (ii)
the Employee Litigation Escrow Fund shall be valid and in full force and effect
at all times that such Covered Claim is secured by such Lien, (iii) to the
extent the Claim Amount exceeds the Allocated Escrow, the Loan Parties shall
have posted bonds, cash collateral or other financial assurances acceptable to
such Court sufficient to satisfy the amount specified in such prejudgment writ
of attachment (the “Additional Security”), and (iv) such Lien shall be junior to
the Liens securing the Obligations pursuant to applicable law; provided, that,
Agent, in its Permitted Discretion, shall be permitted to implement reserves
with respect to any such Liens arising from any prejudgment remedy in respect of
the Covered Claims, including a prejudgment writ of attachment, as set forth in
Section 2.1(d)(v) hereof.
 
Notwithstanding anything to the contrary contained in any of the Loan Documents,
Permitted Liens shall not include any Liens on assets of any Loan Party which
secure any Indebtedness or other obligations of any Foreign Subsidiary, except
(x) as permitted by clause (a) of the definition of Permitted Liens and liens
arising in respect of Indebtedness permitted under clause (w) of the definition
of Permitted Indebtedness, (y) as consented to in writing by the Required
Lenders or (z) Liens on assets of Canadian Loan Parties may secure Indebtedness
and other obligations of Canadian Loan Parties to the extent permitted by
Section 6.1 or 6.2 of the Agreement.”
 



 
13

--------------------------------------------------------------------------------

 



(xviii) Senior Note Indenture Secured Cap. The definition of “Senior Note
Indenture Secured Cap” is hereby deleted and the following substituted therefor:
 
“Senior Note Indenture Secured Debt Cap” means, on any date, the maximum
principal amount of all Advances, Swing Loans, Letter of Credit Usage and
Overadvances, plus the Term Loan Debt permitted to be incurred by the Loan
Parties in accordance with, and without contravening, Section 3.2(b)(2) of the
Senior Note Indenture and remain outstanding on a fully secured basis pursuant
to clause (1) of the definition of “Permitted Liens” (as defined in the Senior
Note Indenture) in accordance with Section 3.6 of the Senior Note Indenture.”
 
(xix) Underlying Issuer.  The definition of “Underlying Issuer” is hereby
deleted and the following substituted therefor:
 
“Underlying Issuer” means Wells Fargo or one of its Affiliates, and solely with
respect to Canadian Underlying Letters of Credit, Toronto Dominion Bank.”
 
(xx) US Borrowers.  The definition of “US Borrowers” is hereby deleted and the
following substituted therefor:
 
“US Borrowers” means, collectively, (a) Colt Defense LLC, a Delaware limited
liability company, (b) Colt’s Manufacturing Company LLC, a Delaware limited
liability company and (c) any other person that after the Amendment No. 4
Effective Date becomes a US Borrower under the Agreement; and “Borrower” means
any one of them.”
 
(c) Interpretation.  For purposes of this Amendment No. 4, all terms used herein
which are not otherwise defined herein, including but not limited to, those
terms used in the recitals hereto, shall have the respective meanings assigned
thereto in the Credit Agreement as amended by this Amendment No. 4.
 
2. Section 1.6 (Pro Forma and Other Calculations).  Article 1 is hereby amended
by inserting the following Section 1.6 at the end of such Article:
 
“1.6.  Pro Forma and Other Calculations.
 
(a) Notwithstanding anything to the contrary herein, financial ratios and tests,
including Consolidated EBITDA and the Fixed Charge Coverage Ratio shall be
calculated in the manner prescribed by this Section 1.6; provided, that
notwithstanding anything to the contrary in clauses (b), (c), (d) or (e) of this
Section 1.6, when calculating Consolidated EBITDA and the Fixed Charge Coverage
Ratio, each as applicable, for purposes of Section 7 (other than for the purpose
of determining pro forma compliance with Section 7) the events described in this
Section 1.6 that occurred subsequent to the end of the applicable period shall
not be given pro forma effect.  In addition, whenever a financial ratio or test
is to be calculated on a pro forma basis, the reference to “four consecutive
fiscal quarters” for purposes of calculating such financial ratio or test shall
be deemed to be a reference to, and shall be based on, the most recently ended
four consecutive fiscal quarters for which Agent has received or is required to
have received financial statements (it being understood that for purposes of
determining pro
 



 
14

--------------------------------------------------------------------------------

 



forma compliance with Section 7, if no four consecutive fiscal quarters with an
applicable level cited in Section 7 has passed, the applicable level shall be
the level for the four consecutive fiscal quarters cited in such section with an
indicated level).  For the avoidance of doubt, the provisions of the foregoing
sentence shall not apply for purposes of calculating Consolidated EBITDA, the
Fixed Charge Coverage Ratio, as applicable, for purposes of Section 7 (other
than for the purpose of determining pro forma compliance with such Section to
the extent referenced in such Section or another Section), each of which shall
be based on the financial statements delivered to Agent pursuant to Section 5.1,
as applicable, for the relevant period.
 
(b) For purposes of calculating any financial ratio or test, Specified
Transactions (including, with any incurrence or repayment of any Indebtedness in
connection therewith to be subject to clause (d) of this Section 1.6) that have
been made (i) during the applicable period or (ii) if applicable as described in
clause (a) above, subsequent to such period and prior to or simultaneously with
the event for which the calculation of any such ratio is made shall be
calculated on a pro forma basis assuming that all such Specified Transactions
(and any increase or decrease in Consolidated EBITDA and the component financial
definitions used therein attributable to any Specified Transaction) had occurred
on the first day of the applicable period.  If, since the beginning of any
applicable period, any Person that subsequently became a Subsidiary or was
merged, amalgamated or consolidated with or into the Parent or any of its
Subsidiaries since the beginning of such period as a result of a Specified
Transaction that would have required adjustment pursuant to this Section 1.6,
then such financial ratio or test shall be calculated to give pro forma effect
thereto in accordance with this Section 1.6.
 
(c) Whenever pro forma effect is to be given to any Specified Transaction, the
pro forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Parent, and any adjustments that would be required to
be included in a Registration Statement on Form S-1 in accordance with Article
11 of Regulation S-X promulgated under the Securities Act; provided, however,
that, without  the prior written consent of the Agent, no such pro forma
calculations shall include any cost savings, operating expense reductions,
synergies or other similar items.
 
(d) In the event that (x) Parent or any Subsidiary of Parent incurs (including
by assumption or guarantees) or repays (including by redemption, repayment,
retirement or extinguishment) any Indebtedness (other than Indebtedness incurred
or repaid under any revolving credit facility unless such Indebtedness has been
permanently repaid and not replaced), or (y) Parent or any Subsidiary of Parent
issues, repurchases or redeems Disqualified Equity Interests, in each case,
included in the calculations of any financial ratio or test, (i) during the
applicable period or (ii) subsequent to the end of the applicable period and
prior to or simultaneously with the event for which the calculation of any such
ratio is made, then such financial ratio or test shall be calculated giving pro
forma effect to such incurrence or repayment of Indebtedness, or such issuance
or redemption of Disqualified Equity Interests, in each case to the extent
required, as if the same had occurred on the last day of the applicable period
(except in the case of Consolidated EBITDA and the Fixed Charge Coverage Ratio
(or similar ratio), in which case such incurrence, assumption, guarantee,
redemption, repayment, retirement or extinguishment of Indebtedness or such
issuance, repurchase or redemption of Disqualified Equity Interests will be
given effect, as if the same had occurred on the first day of the applicable
 



 
15

--------------------------------------------------------------------------------

 



period).  Notwithstanding the foregoing or any other provision contained in the
Loan Documents, with respect to the repayment or redemption of Indebtedness with
the proceeds of an Excluded Issuance, such repayment or redemption shall be
disregarded for all purposes under this Agreement, including the calculation of
any financial covenants or ratios and, for the avoidance of doubt, Sections 7,
until Parent has delivered the financial information required under Section 5.1
for the first full fiscal quarter of Parent ending after the fiscal quarter in
which such repayment or redemption was made.
 
(e) If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of the event for which the calculation of
Consolidated EBITDA or the Fixed Charge Coverage Ratio is made had been the
applicable rate for the entire period (taking into account any interest hedging
arrangements applicable to such Indebtedness permitted by this
Agreement).  Interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by a Responsible Officer of the
Parent to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.  Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
Eurocurrency interbank offered rate, or other rate, shall be determined to have
been based upon the rate actually chosen, or if none, then based upon such
optional rate chosen as the Parent or Subsidiary may designate.
 
3. Section 2.1 (Revolver Advances).  Section 2.1(d) is hereby amended by (a)
deleting the “and” in clause (iii) thereof, (b) deleting the “.” at the end of
clause (iv) thereof and inserting the following:
 
“and (v) reserves with respect to any Liens arising from any prejudgment
attachments in respect of the Covered Claims as set forth in clause (bb) of the
definition of Permitted Liens in Schedule 1.1 hereto.”
 
4. Section 2.4 (Payments; Reduction of Commitments; Prepayments).  Section
2.4(e) is hereby amended by deleting“(ii) [Reserved]” and replacing it with the
following:
 
“(ii) Dispositions.  Within 3 Business Days of the date of receipt by Parent or
any of its Subsidiaries of the Net Cash Proceeds of any voluntary or involuntary
sale or disposition by Parent or any of its Subsidiaries of assets (including
casualty losses or condemnations but excluding sales or dispositions which
qualify as Permitted Dispositions under clauses (a), (b), (c), (e), (i), (j),
(l), (m) or (n) of the definition of Permitted Dispositions), Borrowers shall
prepay the outstanding principal amount of the Obligations in accordance with
Section 2.4(f) in an amount equal to 100% of such Net Cash Proceeds (including
condemnation awards and payments in lieu thereof) received by such Person in
connection with such sales or dispositions to the extent that the aggregate
amount of Net Cash Proceeds received exceeds $2,500,000 in the aggregate during
the term of this Agreement; provided that, so long as (A) no Default or Event of
Default shall have occurred and is continuing or would result therefrom, (B)
Administrative Borrower shall have given Agent prior written notice of
Borrowers' intention to apply such Net Cash Proceeds to the costs of replacement
of the properties or assets that are the subject of such sale or disposition or
the cost of purchase or construction of other assets (other than current assets)
useful in the business of Parent or its Subsidiaries, (C) the Net Cash Proceeds
of ABL
 



 
16

--------------------------------------------------------------------------------

 



Priority Collateral (or upon payment in full of the Term Loan Debt and
termination of the Term Loan Agreement, any Collateral) are held in a Deposit
Account in which Agent has a perfected first-priority security interest (subject
to Permitted Liens), and (D) Parent or its Subsidiaries, as applicable, complete
such replacement, purchase, or construction within one hundred and eighty (180)
days after the initial receipt of such Net Cash Proceeds, then the Loan Party
whose assets were the subject of such disposition shall have the option to apply
such monies to the costs of replacement of the assets that are the subject of
such sale or disposition or the costs of purchase or construction of other
assets useful in the business of such Loan Party unless and to the extent that
such applicable period shall have expired without such replacement, purchase, or
construction being made or completed, in which case, any amounts remaining in
the Deposit Account referred to in clause (C) above shall be paid to Agent and
applied in accordance with Section 2.4(f).  Nothing contained in this Section
2.4(e)(ii) shall permit Parent or any of its Subsidiaries to sell or otherwise
dispose of any assets other than in accordance with Section 6.4.
 
(iii) Extraordinary Receipts.  Within three (3) Business Days of the date of
receipt by Parent or any of its Subsidiaries of any Extraordinary Receipts,
Borrowers shall prepay the outstanding principal amount of the Obligations in
accordance with Section 2.4(f) in an amount equal to 100% of such Extraordinary
Receipts, net of any reasonable expenses incurred in collecting such
Extraordinary Receipts.
 
(iv) Indebtedness and Equity Issuances .  Within 3 Business Days of the date of
incurrence or issuance by Parent or any of its Subsidiaries of any Indebtedness
(other than Permitted Indebtedness) or issuance of Equity Interests (other than
Excluded Issuances), Borrowers shall prepay the outstanding principal amount of
the Obligations in accordance with Section 2.4(f) in an amount equal to 100% of
the Net Cash Proceeds received by such Person in connection with such incurrence
or issuance.  The provisions of this Section 2.4(e)(iv) shall not be deemed to
be implied consent to any such incurrence or issuance otherwise prohibited by
the terms of this Agreement.
 
(v) Change of Control.  Borrowers shall immediately prepay the outstanding
Obligations in the event that a Change of Control shall have occurred.
 
(vi) Waivable Mandatory Prepayments. Anything contained herein to the contrary
notwithstanding, in the event Borrowers are required to make any mandatory
prepayment (a “Waivable Mandatory Prepayment”) of the Loans pursuant to this
Section 2.4(e), not less than two (2) Business Days prior to the date (the
“Required Prepayment Date”) on which Borrowers are required to make such
Waivable Mandatory Prepayment, Administrative Borrower shall notify Agent of the
amount of such prepayment, and Agent will promptly thereafter notify Lenders of
the Administrative Borrower’s request.  If on or before the first Business Day
prior to the Required Prepayment Date (it being understood that any Lender that
does not notify Administrative Borrower and Agent of its election to exercise
such option on or before the first Business Day prior to the Required Prepayment
Date shall be deemed to have elected, as of such date, not to exercise such
option) the Required Lenders have waived such prepayment, then Borrowers shall
not be required to make such prepayment.”
 
5. Section 2.4 (Application of Payments).  Clause (f) of Section 2.4 is hereby
amended by deleting “(ii) [Reserved]” and replacing it with the following:
 



 
17

--------------------------------------------------------------------------------

 



“(ii) Each prepayment pursuant to Section 2.4(e)(ii) shall, (A) in the case of
Net Cash Proceeds of any sale or disposition of assets consisting of any ABL
Priority Collateral, be applied, first, to the Obligations in the manner
provided in Section 2.5(f)(v) and, second, to the Term Loan Debt to the extent
provided in the Term Loan Documents and (B) in the case of Net Cash Proceeds of
any sale or disposition of assets consisting of any Term Priority Collateral, be
applied, first, to the Term Loan Debt to the extent provided in the Term Loan
Documents, and, second, to the Obligations in the manner provided in Section
2.5(f)(v).
 
(iii) Each prepayment pursuant to Section 2.4(e)(iii) shall be applied (A)
first, to the Obligations in the manner provided in Section 2.5(e)(v) and (B)
second, to the Term Loan Debt to the extent provided in the Term Loan Documents.
 
(iv) Each prepayment pursuant to Sections 2.4(e)(iv) shall be applied, (A)
first, to the Term Loan Debt to the extent provided in the Term Loan Documents,
and, (B) second, to the Obligations in the manner provided in Section
2.5(f)(v).”
 
(v) Each prepayment of Obligations pursuant to Section 2.4(e)(ii), (iii) or (iv)
shall, (A) so long as no Application Event shall have occurred and be
continuing, be applied, first, ratably to the outstanding principal amount of
the US Advances and Canadian Advances until paid in full, and second, to ratably
cash collateralize the US Letters of Credit and Canadian Letters of Credit in an
amount equal to 105% of the then outstanding US Letter of Credit Usage or
Canadian Letter of Credit Usage, as applicable, and (B) if an Application Event
shall have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(ii), (iii) or (iv)”.
 
6. Section 4.2 (Due Authorization, No Conflict).  Clause (v) of Section 4.2(b)
of the Credit Agreement is hereby amended by inserting immediately after the
phrase “require any approval of any holders of Equity Interests of a Loan Party”
the following: “, except as set forth on Schedule 4.2,”.
 
7. Section 4.3 (Governmental Consents).  Section 4.3 is hereby amended by
inserting “Except as set forth on Schedule 4.3,” at the beginning thereof.
 
8. Section 4.4 (Binding Obligations; Perfected Liens).  Section 4.4(b) of the
Credit Agreement is hereby amended by inserting the following phrase immediately
after the phrase “by operation of law” in the second sentence of Section 4.4(b):
“and with respect to the Term Priority Collateral, subject to the terms of the
Intercreditor Agreement”.
 
9. Section 4.7 (Litigation).  Section 4.7 of the Credit Agreement is hereby
deleted and the following substituted therefor
 
“(a) Before and after giving effect to the Closing Date Transactions, there are
no actions, suits, or proceedings pending or, to the knowledge of any Loan
Party, after due inquiry, threatened in writing against a Loan Party or any of
its Subsidiaries that either individually or in the aggregate could reasonably
be expected to result in a Material Adverse Change.
 



 
18

--------------------------------------------------------------------------------

 



(b)      Before and after giving effect to the Closing Date Transactions,
Schedule 4.7 sets forth a complete and accurate description, with respect to
each of the actions, suits, or proceedings with asserted liabilities in excess
of, or that could reasonably be expected to result in liabilities in excess of,
$50,000 that, as of the Amendment No. 4 Effective Date, is pending or, to the
knowledge of any Loan Party, after due inquiry, threatened against a Loan Party
or any of its Subsidiaries, of (i) the parties to such actions, suits, or
proceedings, (ii) the nature of the dispute that is the subject of such actions,
suits, or proceedings, (iii) the procedural status, as of the Amendment No. 4
Effective Date, with respect to such actions, suits, or proceedings, and (iv)
whether any liability of the Loan Parties’ and their Subsidiaries in connection
with such actions, suits, or proceedings is covered by insurance.”
 
10. Section 4.12 (Environmental Matters).  Section 4.12 of the Credit Agreement
is hereby amended by as follows: (a) clause (c) is amended by deleting “and” at
the end thereof, (b) replacing the “.” at the end of clause d with “; and”, and
(c) inserting the following as a new clause (e): “(e) no Environmental Law
regulates, or requires notification to a Governmental Authority of the Closing
Date Transactions or the Post-Closing Restructuring Transactions.”
 
11. Section 4.9 (No Material Adverse Change).  Section 4.9 of the Credit
Agreement is hereby deleted in its entirety and the following substituted
therefor:
 
“4.9 No Material Adverse Change.  All historical financial statements relating
to the Loan Parties and their Subsidiaries that have been delivered by any
Borrower to Agent have been prepared in accordance with GAAP (except (x) in the
case of unaudited financial statements, for the lack of footnotes and being
subject to year-end audit adjustments and (y) as set forth on Schedule 4.9) and
present fairly in all material respects, the Loan Parties’ and their
Subsidiaries’ consolidated financial condition as of the date thereof and
results of operations for the period then ended.  Since December 31, 2012, no
event, circumstance, or change has occurred that has or could reasonably be
expected to result in a Material Adverse Change.”
 
12. Section 4.19 (Merger).  Section 4.19 of the Credit Agreement is hereby
deleted and the following substituted therefor:
 
“4.19 Merger.
 
(a) The Loan Parties have delivered to Agent a complete and correct copy of the
Acquisition Documents, including all schedules and exhibits thereto.  The
execution, delivery and performance of each of the Acquisition Documents has
been duly authorized by all necessary action on the part of each Loan Party who
is a party thereto.  Each Acquisition Document is the legal, valid and binding
obligation of each Loan Party who is a party thereto, enforceable against each
such Loan Party in accordance with its terms, in each case, except (i) as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting generally the enforcement of
creditors' rights and (ii) the availability of the remedy of specific
performance or injunctive or other equitable relief is subject to the discretion
of the court before which any proceeding therefor may be brought.  No Loan Party
is in default in the performance or compliance with any provisions thereof.  All
representations and warranties made by Loan Parties and the seller in the
Acquisition Documents and in the certificates delivered in connection therewith
are true and correct in all material respects.
 



 
19

--------------------------------------------------------------------------------

 



(b) As of the Amendment No. 4 Effective Date, the Merger has been consummated in
all material respects, in accordance with all applicable laws.  As of the
Amendment No. 4 Effective Date, all requisite approvals by Governmental
Authorities having jurisdiction over Loan Parties and, to each Loan Party’s
knowledge, the seller, with respect to the Merger, have been obtained (including
filings or approvals required under the Hart-Scott-Rodino Antitrust Improvements
Act), except for any approval the failure to obtain could not reasonably be
expected to be material to the interests of the Agent or Lenders.  As of the
Amendment No. 4 Effective Date, after giving effect to the transactions
contemplated by the Acquisition Documents, the Loan Parties will have good title
to the assets acquired pursuant to the Acquisition Agreement, free and clear of
all Liens other than Permitted Liens.  As of the Amendment No. 4 Effective Date,
CMC is a wholly-owned subsidiary of New Colt.  The Merger Effective Time has
occurred such that New Colt is a wholly-owned Subsidiary Parent. ”
 
13. Section 4.32 through 4.34 of Article IV.  Article IV of the Credit Agreement
is amended by inserting the following Section at the end of such Article:
 
“4.32           Insurance.  The Loan Parties keep their respective properties
adequately insured and maintains (a) insurance to such extent and against such
risks, including fire, as is customary with companies in the same or similar
businesses, (b) workmen’s compensation insurance in the amount required by
applicable law, (c) public liability insurance, which shall include product
liability insurance, in the amount customary with companies in the same or
similar business against claims for personal injury or death on properties
owned, occupied or controlled by it, and (d) such other insurance as may be
required by law (including, without limitation, against larceny, embezzlement or
other criminal misappropriation).  Schedule 4.32 sets forth a list of all
insurance maintained by the Loan Parties on the Amendment No. 4 Effective Date.
 
4.33.  Senior Note Indenture.  All Obligations, including, without limitation,
those to pay principal of and interest (including post-petition interest) on all
Advances, Swing Loans, Letter of Credit Usage and Overadvances and fees and
expenses in connection therewith, constitute Indebtedness (under and as defined
in the Senior Note Indenture) that is permitted under Section 3.2(b)(2) of the
Senior Note Indenture.  Parent acknowledges that Agent and the Lenders are
entering into this Agreement, and extending their Commitments, in reliance upon
this Section 4.33.”
 
14. Section 5.1 (Financial Statements, Reports, Certificates).  Schedule 5.1 to
the Credit Agreement is hereby amended by inserting at the end thereof the
following rows:
 
promptly, but in any event within 2 days after a Responsible Officer of any
Borrower has knowledge thereof,
(o)  notice of a default or event of default or notice of reservation of rights
under the Term Loan Documents.
Quarterly (no later than the 45th day after the end of each of parent’s fiscal
quarters)
(p)  an IP Reporting Certificate.




 
20

--------------------------------------------------------------------------------

 



15. Section 5.11 (Formation of Subsidiaries).  Section 5.11 of the Credit
Agreement is hereby deleted and the following substituted therefor:
 
“5.11  Formation of Subsidiaries.  At any time that any Loan Party forms any
direct or indirect Subsidiary or acquires any direct Subsidiary after the
Amendment No. 4 Effective Date, such Loan Party shall (a) within thirty (30)
days of such formation or acquisition (or such later date as permitted by Agent
in its sole discretion) cause any such new Subsidiary to provide to Agent a
Guaranty and a joinder to the Security Agreement and any other applicable Loan
Documents, together with such other security documents (including mortgages with
respect to any Real Property owned in fee of such new Subsidiary with a fair
market value of at least $200,000) as well as appropriate financing statements
(and with respect to all property subject to a mortgage, fixture filings), all
in form and substance reasonably satisfactory to Agent (including being
sufficient to grant Agent a first priority Lien (subject to Permitted Liens) in
and to the assets of such newly formed or acquired Subsidiary); provided, that,
a Guaranty or a joinder to the Security Agreement and other applicable Loan
Documents, and such other documents shall not be required to be provided to
Agent if the costs to the Loan Parties of providing such Guaranty, executing the
Security Agreement and other Loan Documents or perfecting the security interests
created thereby are unreasonably excessive (as determined by Agent in
consultation with Borrowers) in relation to the benefits of Agent and the
Lenders of the security or guarantee afforded thereby, (b) within thirty (30)
days of such formation or acquisition (or such later date as permitted by Agent
in its sole discretion) provide to Agent a pledge agreement (or an addendum to
the Security Agreement or other applicable Loan Documents) and appropriate
certificates and powers or financing statements, pledging all of the direct or
beneficial ownership interest in such new Subsidiary reasonably satisfactory to
the Agent provided, that, no other pledge shall be required if the costs to the
Loan Parties of providing such other pledge are unreasonably excessive (as
determined by Agent in consultation with Borrowers) in relation to the benefits
of Agent and Lenders of the security afforded thereby, and (c) within 30 days of
such formation or acquisition (or such later date as permitted by Agent in its
sole discretion) provide to Agent all other documentation reasonably requested
by Agent (including policies of title insurance or other documentation with
respect to all Real Property owned in fee and subject to a mortgage).”
 
16. Section 5.12 (Further Assurances).  Section 5.12 of the Credit Agreement is
hereby deleted and the following substituted therefor:
 
“5.12  Further Assurances.  At any time upon the reasonable request of Agent
execute or deliver to Agent any and all financing statements, fixture filings,
security agreements, pledges, assignments, endorsements of certificates of
title, mortgages, deeds of trust, opinions of counsel and all other documents
(the “Additional Documents”) that Agent may reasonably request in form and
substance reasonably satisfactory to Agent, to create, perfect, and maintain
Agent’s Liens in all of the assets of Parent and its Subsidiaries (other than
Excluded Property) (whether now owned or hereafter arising or acquired, tangible
or intangible, real or personal), to create and perfect Liens in favor of Agent
in any Real Property acquired by Parent or its Subsidiaries after
 



 
21

--------------------------------------------------------------------------------

 



the Amendment No. 4 Effective Date with a fair market value in excess of
$200,000, and in order to fully consummate all of the transactions contemplated
hereby and under the other Loan Documents; provided, that, no other pledge shall
be required if the costs to the Loan Parties of providing such documents are
unreasonably excessive (as determined by Agent in consultation with Borrowers)
in relation to the benefits of Agent and the Lenders of the benefits afforded
thereby.  To the maximum extent permitted by applicable law, if any Loan Party
refuses or fails to execute or deliver any reasonably requested Additional
Documents within a reasonable period of time following the request to do so,
such Loan Party hereby authorizes Agent to execute any such Additional Documents
in the applicable Loan Party’s name, as applicable, and authorizes Agent to file
such executed Additional Documents in any appropriate filing office.  In
furtherance and not in limitation of the foregoing, each Loan Party shall take
such actions as Agent may reasonably request from time to time (a) in connection
with any merger, amalgamation, consolidation, or reorganization permitted under
Section 6.3, delivery to Agent of the agreements and documentation set forth in
Section 5.11 above, or (b) to ensure that the Obligations are guaranteed by the
Guarantors and are secured by substantially all of the assets of the Loan
Parties (subject to exceptions and limitations contained in the Loan
Documents).”
 
17. Section 5.17 (Post-Closing Restructuring Transactions).  Article V is
amended by inserting the following Section at the end of such Article:
 
“5.17. Post-Closing Restructuring Transactions.  If the Loan Parties consummate
the Post-Closing Restructuring Transactions, the Loan Parties agree that each of
the following conditions precedent shall be satisfied, in each case, as
determined by Agent in its sole discretion (the date on which such conditions
are satisfied, is hereinafter referred to as the “Post-Closing Restructuring
Effective Date”):
 
(a) On or before the Post-Closing Restructuring Effective Date, Parent shall
have delivered to Agent complete and correct copies of the Post-Closing
Restructuring Documents, including all schedules and exhibits thereto, in each
case, certified by the Secretary of Parent.  The execution, delivery and
performance of each of the Post-Closing Restructuring Documents shall have been
duly authorized by all necessary action by each of the parties thereto.  Each
Post-Closing Restructuring Document shall be the legal, valid and binding
obligation of each of the parties thereto, enforceable against such parties in
accordance with its terms, in each case, except (i) as may be limited by
equitable principles or applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting generally the
enforcement of creditors’ rights and (ii) the availability of the remedy of
specific performance or injunctive or other equitable relief is subject to the
discretion of the court before which any proceeding therefor may be
brought.  None of the parties to the Post-Closing Restructuring Documents shall
be in default in the performance or compliance with any provisions thereof, the
performance or compliance of which is material to the interests of the
Lenders.  All representations and warranties made by the parties to the
Post-Closing Restructuring Documents in the Post-Closing Restructuring Documents
and in the certificates delivered in connection therewith shall be true and
correct in all material respects.
 
(b) No Default or Event of Default shall have occurred and be continuing on the
Post-Closing Restructuring Effective Date, nor shall either result immediately
from the consummation of the Post-Closing Restructuring Transactions.
 



 
22

--------------------------------------------------------------------------------

 



(c)  Agent shall have received a certificate from a Responsible Officer of
Parent certifying that the conditions set forth above in this Section 5.17 have
been satisfied.”
 
18. Section 6.3 (Restrictions on Fundamental Changes).  Section 6.3 is hereby
amended by inserting the following clause (d) at the end of such Section:
 
“(d) Notwithstanding the foregoing, nothing in Section 6.3 or 6.5 shall restrict
or prohibit the Loan Parties from consummating (i) the Acquisition on the
Amendment No. 4 Effective Date in accordance with the provisions of the
Acquisition Documents, or (ii) to the extent permitted pursuant to Section 5.17,
the Post-Closing Restructuring Transactions in accordance with the provisions of
the Post-Closing Restructuring Documents.”
 
19. Section 6.7 (Certain Payment of Debts and Amendments).  Section 6.7 of the
Credit Agreement is hereby amended as follows:
 
(a) Clause (i) of Section 6.7(a) is hereby deleted in its entirety and the
following substituted therefor:
 
“(i) Loan Parties (A) may make regularly scheduled payments of principal and
interest in respect of Indebtedness permitted under clause (p) of the definition
of Permitted Indebtedness and other mandatory payments as and when due in
respect of such Indebtedness in accordance with the terms thereof, and (B) may
make regularly scheduled payments of principal and interest in respect of
Indebtedness permitted under clause (w) of the definition of Permitted
Indebtedness and other mandatory payments as and when due in respect of such
Indebtedness in accordance with the terms of the Term Loan Documents in effect
as of the Amendment No. 4 Effective Date.”
 
(b) Clause (ii) of Section 6.7(a) is hereby amended by deleting the phrase “(g)
or (p)” and substituting “(g), (p) or (w)” therefor.
 
(c) Clause (iii) of Section 6.7(a) is hereby deleted in its entirety and the
following substituted therefor:
 
“(iii)           all Loan Parties may make optional prepayments and redemptions
of Indebtedness solely with the proceeds of the issuance and sale of Qualified
Equity Interests of Parent that constitutes an Excluded Issuance (as described
in clause (d) of the definition thereof); provided, that, as of the date of any
such prepayment or redemption, and after giving effect thereto, no Event of
Default shall exist or have occurred and be continuing;”
 
(d) Clause (v) of Section 6.7(a) is hereby deleted in its entirety and the
following substituted therefor:
 
“(v) Parent and its Subsidiaries may make optional prepayments of Permitted
Intercompany Advances to the extent permitted by the Intercompany Subordination
Agreement; provided, that, (x) so long as on and as of the date of any such
prepayment, and after giving effect thereto, no Event of Default shall exist or
have occurred and be continuing and (y) unless agreed to in writing by the
Agent, optional prepayments by a Loan Party of Permitted Intercompany Advances
owing to a Specified Loan Party shall not exceed $500,000 in aggregate principal
amount during the term of this Agreement;”
 



 
23

--------------------------------------------------------------------------------

 



(e) Section 6.7(b) is hereby amended by (i) replacing “; and” at the end of
clause (ii) with “;”, (b) replacing “.” at the end of clause (iii) with “;
and”,  (iii) inserting the following at the end of such Section:
 
“(iv) the Term Loan Documents, except in accordance with the terms of the
Intercreditor Agreement;
 
(v) any of the Acquisition Documents, except for amendments, modifications or
other changes that do not adversely affect the rights and privileges of any
Borrower or its Subsidiaries in any material respect and do not adversely affect
in any material respect the ability of a Loan Party to be in compliance with the
terms hereof or to amend, modify, renew or supplement the terms of this
Agreement or any of the other Loan Documents, or otherwise adversely affect the
interests of Agent or Lenders in any material respect; and
 
(vi) the Management Agreement, the Consulting Agreement or any other agreement
listed on Schedule 6.12(d) except with the prior written consent of the Agent.”
 
20. Section 6.9 (Restricted Payments).  Section 6.9 of the Credit Agreement is
hereby deleted in its entirety and the following substituted therefor:
 
“6.9 Restricted Payments.  Declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:
 
(a) Parent and each Subsidiary may declare and make dividend payments or other
distributions payable in the Equity Interests of such Person (other than
Disqualified Equity Interests);
 
(b) any Subsidiary of Parent may make Restricted Payments described in Section
6.12(f);
 
(c) any Subsidiary of Parent may pay or make distributions to Parent that are
used to make substantially contemporaneous payments to, and Parent may make
payments to, repurchase or redeem Equity Interests and options to purchase
Equity Interests of Parent held by officers, directors or employees or former
officers, directors or employees (or their transferees, estates or beneficiaries
under their estates) of Parent pursuant to any management equity subscription
agreement, employee agreement or stock option agreement or other agreement with
such officer, director or employee or former officer, director or employee;
provided, that, (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (ii) the aggregate cash consideration
paid for all such payments, repurchases or redemptions shall not in any fiscal
year of Parent exceed $250,000;
 
(d) Parent may repurchase its Equity Interests to the extent such repurchase is
deemed to occur upon (i) the non-cash exercise of stock options to the extent
such Equity Interests represents a portion of the exercise price of such options
and (ii) the withholding of a portion of such Equity Interests to pay taxes
associated therewith, and the purchase of fractional shares of Equity Interests
of Parent or any Subsidiary arising out of stock dividends, splits or
combinations or business combinations;
 



 
24

--------------------------------------------------------------------------------

 



(e)  for each taxable year ending after the Amendment No. 4 Effective Date with
respect to which Parent is treated as a partnership or a disregarded entity for
U.S. federal income tax purposes, Parent may make distributions, advances or
other payments to each owner of its Equity Interests, in an amount equal to the
product of (i) the portion of Parent’s “taxable income” (as modified below)
allocable to such member for such year and (ii) the highest combined marginal
federal, state and/or local income tax rate applicable to any such owner for
such year; provided, that, for purposes of this clause (e), Parent’s “taxable
income” for any year shall be computed (A) with respect to any taxable year (or
portion thereof) through and including Parent’s fiscal quarter ending June 30,
2013, without any deduction for any interest expense for such year attributable
to any indebtedness of Parent used to finance distributions (as determined in
accordance with Treasury Regulation Section 1.163-8T) or any indebtedness
treated as having refinanced any such indebtedness, or any other interest
expense incurred by Parent, that, in each case, is not treated as deductible or
federal income tax purposes by each holder of Equity Interests issued by Parent,
and (B) with respect to any taxable year, whether ended prior to or after the
Amendment No. 4 Effective Date, by including any increases to taxable income for
such year as a result of any tax examination, audit or other adjustment; and
 
(f) any Subsidiary of Parent may pay dividends or other distributions to a Loan
Party (including, without limitation, distributions to a Loan Party upon the
reduction of capital (by whatsoever name called, including paid in capital, paid
up capital or stated capital) of such Subsidiary).”
 
21. Section 6.12 (Transaction with Affiliates).
 
(a) Clause (d) of Section 6.12 of the Credit Agreement is hereby deleted in its
entirety and the following substituted therefor:
 
“(d) the payment of reasonable and customary (i) fees and reasonable
out-of-pocket expenses paid to and (ii) indemnities provided on behalf of, the
directors of Parent or any Subsidiary; provided that, in the case of the
preceding clause (i) only, the aggregate amount of such payments shall not
exceed $250,000 in any fiscal year;”
 
(b) Clause (f) of Section 6.12 of the Credit Agreement is hereby deleted in its
entirety and the following substituted therefor:
 
“(f) (x) fees payable by Parent to Sciens Management LLC and Sciens
Institutional Services LLC and (y) the reimbursement by Parent of Sciens
Management LLC and Sciens Institutional Services LLC of reasonable and customary
out-of-pocket expenses of Sciens Management LLC and Sciens Institutional
Services LLC incurred in the ordinary course of business in connection with the
businesses of Parent and its Subsidiaries, solely to the extent required by
terms of the Management Agreement and the Consulting Agreement, in an aggregate
amount in respect of subclauses (x) and (y) not to exceed $1,000,000 in the
aggregate in any fiscal year of Parent; provided, that, as of the date of any
such payment and after giving effect thereto, no Default or Event of Default, in
each case, pursuant to Section 8.1, shall exist or have occurred and be
continuing;”
 

 
25

--------------------------------------------------------------------------------

 



22. Section 6.13 (Use of Proceeds).  Clause (b) of Section 6.13 of the Credit
Agreement is hereby deleted in its entirety and the following substituted
therefor:
 
“(b)(i) on the Amendment No. 4 Effective Date, and only after application of the
proceeds of the Term Loan and the $9,000,000 in proceeds of an equity issuance
received by Colt Defense from Colt Defense Holding III L.P. and other
purchasers, pay a portion of the Merger Consideration (as such term is defined
in the Acquisition Agreement) and pay transactional fees, costs and expenses
incurred in connection with the transactions contemplated by the Acquisition
Documents and the Loan Documents; and (ii) otherwise, consistent with the terms
and conditions hereof, for their lawful and permitted purposes (including that
no part of the proceeds of the loans made to Borrowers will be used to purchase
or carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or for any purpose that violates
the provisions of Regulation T, U or X of the Board of Governors of the United
States Federal Reserve).”
 
23. Section 6.15 (Senior Note Indenture Secured Debt Cap).  Section 6.15 of the
Credit Agreement is hereby deleted and the following substituted therefor:
 
“6.15 Senior Note Indenture Secured Debt Cap.
 
(a) Incur (under and as defined in the Senior Note Indenture) or suffer to exist
any Indebtedness (under and as defined in the Senior Note Indenture) pursuant to
Section 3.2(b)(1) of the Senior Note Indenture other than (i) Indebtedness under
this Agreement and the other Loan Documents and (ii) Indebtedness under the Term
Loan Agreement and the other Term Loan Documents as in effect on the Amendment
No. 4 Effective Date.
 
(b) Permit the amount of the Senior Note Indenture Secured Debt Cap with respect
to the Loan Parties at any time to be less than the aggregate outstanding
principal amount of the Term Loan (as defined in the Term Loan Agreement) plus
all Advances, Swing Loans, Letter of Credit Usage and Overadvances.
 
24. Section 15.15 (Concerning the Collateral and Related Loan
Documents).  Section 15.15 is hereby amended by inserting “, the Intercreditor
Agreement” immediately following the phrase “this Agreement” in the first
sentence thereof.
 
25. Joinder of CMC as Borrower.  CMC (“New Borrower”) hereby expressly (i)
agrees to perform, comply with and be bound by all terms, conditions and
covenants of the Credit Agreement applicable to the Borrowers and as applied
such New Borrower, with the same force and effect as if New Borrower had
originally executed and been an original Borrower signatory to the Credit
Agreement, (ii) is deemed to make as to itself, and is in all respects bound by,
all representations and warranties made by the Borrowers to Agent and Lenders
set forth in the Credit Agreement, and (iii) assumes and agrees to be directly
liable to Agent and Secured Parties for all Obligations under, contained in, or
arising pursuant to the Credit Agreement to the same extent as if New Borrower
had originally executed and had been an original Borrower signatory to the
Credit Agreement.
 



 
26

--------------------------------------------------------------------------------

 



26. Joinder of New Colt and Acquisition Sub as Guarantors.  Each of New Colt and
Acquisition Sub (each a “New Guarantor”) hereby expressly (i) agrees to perform,
comply with and be bound by all terms, conditions and covenants of the Credit
Agreement applicable to each Guarantors and as applied to such New Guarantor
with the same force and effect as if such New Guarantor had originally executed
and been an original Guarantor signatory to the Credit Agreement, (ii) is deemed
to make as to itself, and is in all respects bound by, all representations and
warranties made by the Guarantors to Agent and Lenders set forth in the Credit
Agreement, and (iii) assumes and agrees to be directly liable to Agent and
Secured Parties for all Obligations under, contained in, or arising pursuant to
the Credit Agreement to the same extent as if such New Guarantor had originally
executed and had been an original Guarantor signatory, to the Credit Agreement.
 
27. Schedules and Exhibits to Credit Agreement.  Attached as Annex A to this
Amendment No. 4 are the following schedules (inclusive of each New Borrower and
New Guarantor) that replace, as of the Amendment No. 4 Effective Date, each
corresponding schedule to the Credit Agreement and are deemed a part thereof for
all purposes of the Credit Agreement: Schedule A-2 – Authorized Persons;
Schedule D-1 – Designated Account; Schedule F-1 – Freight Forwarders; Schedule
P-1 – Permitted Investments; Schedule P-2 – Permitted Liens; Schedule P-3 –
Permitted Holders; Schedule 4.1(b) – Capitalization of Loan Parties; Schedule
4.4(b) – UCC Filing Jurisdictions; Schedule 4.6(a) – Jurisdiction of
Organization; Schedule 4.6(b) – Chief Executive Offices; Schedule 4.6(c) –
Organizational Identification Numbers; Schedule 4.6(d) – Commercial Tort Claims;
Schedule 4.6(e) – Location of Assets; Schedule 4.11 – Benefit Plans; Schedule
4.12 – Environmental Matters; Schedule 4.13 – Intellectual Property; Schedule
4.15 – Deposit Accounts and Securities Accounts; Schedule 4.19 – Permitted
Indebtedness, and; Schedule 6.12(e) – Agreements with Affiliates.  In addition,
attached as Annex A hereto are the following new exhibit and schedules which are
addended to the Credit Agreement and are deemed a part thereof for all purposes
of the Credit Agreement: Exhibit I-1 – IP Reporting Certificate, Schedule L-1 –
Exclusive Intellectual Property and other Intangible Licenses, Schedule 4.2 –
Due Authorization; No Conflict, Schedule 4.3 – Governmental Consents, Schedule
4.7 – Litigation, 4.9– No Material Adverse Change and Schedule 4.32 –
Insurance.  The Table of Contents shall be updated to reflect the new schedules
and exhibit.
 
28. Representations and Warranties.  Each Borrower and Guarantor, jointly and
severally, represents and warrants to Lender Group as follows:
 
(a) This Amendment No. 4 and each of the documents, instruments and agreements
executed and delivered in connection herewith (collectively, with this Amendment
No. 4, the “Amendment Documents”) has been duly authorized, executed and
delivered by all necessary action of each Loan Party party thereto and
constitutes the legal, valid and binding obligations of each such Borrower and
such Guarantor party thereto enforceable against each Loan Party in accordance
with its respective terms, except as such enforceability may be limited by
bankruptcy, moratorium or similar laws relating to or limiting creditors' rights
generally;
 



 
27

--------------------------------------------------------------------------------

 



(b) The execution, delivery, and performance by each Loan Party of this
Amendment and each other Amendment Document to which it is a party and the
consummation of the transactions contemplated hereby and thereby do not and will
not require any registration with, consent, or approval of, or notice to, or
other action with or by, any Governmental Authority, other than registrations,
consents, approvals, notices, or other actions that have been obtained and that
are still in force and effect and except for filings and recordings with respect
to the Collateral to be made, or otherwise delivered to Agent for filing or
recordation, as of the effective date hereof where the failure to obtain the
foregoing has or could reasonably be expected to have a Material Adverse Change;
and
 
(c) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of this Amendment No. 4 and each other Amendment Document to which it is a
party and the transactions contemplated hereby and thereby do not and will not
(i) violate any provision of federal, provincial, state, or local law or
regulation applicable to any Loan Party or its Subsidiaries, or any order,
judgment, or decree of any court or other Governmental Authority binding on any
Loan Party or its Subsidiaries, where such violation has or could reasonably be
expected to have a Material Adverse Change, (ii) violate any provisions of the
Governing Documents of any Loan Party or its Subsidiaries, (iii) conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under any Material Contract of any Loan Party or its Subsidiaries
where any such conflict, breach or default has or could individually or in the
aggregate reasonably be expected to have a Material Adverse Effect,(iv) result
in or require the creation or imposition of any Lien of any nature whatsoever
upon any assets of any Loan Party, other than Permitted Liens, or (v) require
any approval of any holders of Equity Interests of a Loan Party or any approval
or consent of any Person under any Material Contract of any Loan Party, other
than consents or approvals that have been obtained and that are still in force
and effect and except, in the case of Material Contracts, for consents or
approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to have a Material Adverse Change.
 
(d) Within ninety (90) days after the Amendment No. 4 Effective Date, each US
Loan Party shall establish and maintain its cash management system with Wells
Fargo and shall enter into Controlled Account Agreements with Agent, Term Loan
Agent and Wells Fargo, in form and substance reasonably acceptable to Agent, in
each case other than Excluded Accounts (as defined in the Security Agreement).
 
(e) No Default or Event of Default exists.
 
29. Amendment Fee.  In addition to all other fees, charges, interest and
expenses payable by Borrowers to Agent and Lenders under the Credit Agreement
and the other Loan Documents, Borrowers shall pay to Agent, for the ratable
benefit of Lenders, an amendment fee of $35,000, which amount is fully earned
and payable on the Amendment No. 4 Effective Date and may be charged directly to
any loan account(s) of Borrowers maintained by Agent.
 
30. Conditions Precedent.  The amendments provided for herein and the joinder of
Acquisition Sub and CMC as a Borrower and New Colt as a Guarantor as provided
for herein shall only be effective upon the satisfaction of each of the
following conditions precedent in a manner satisfactory to Agent:
 
(a) Agent shall have received counterparts of this Amendment No. 4, duly
authorized, executed and delivered by Existing Borrowers, Existing Guarantors,
Acquisition Sub, New Colt, CMC and the Lenders;
 



 
28

--------------------------------------------------------------------------------

 



(b) Agent shall have received, in form and substance reasonably acceptable to
Agent, true, correct and complete copies of (i) all of the Term Loan Documents,
as duly authorized, executed and delivered by the parties thereto, and (ii) all
of the Acquisition Documents, as duly authorized, executed and delivered by the
parties thereto;
 
(c) Agent shall have received a true and correct copy of each consent, waiver or
approval (if any) to or of this Amendment No. 4, which Borrowers and Guarantors
are required to obtain from any other Person, and such consent, approval or
waiver (if any) shall be in form and substance reasonably satisfactory to Agent;
and
 
(d) Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed by each party thereto, and each
such document shall be in full force and effect:
 
(i) Intercreditor Agreement executed by Term Loan Agent, as acknowledged and
consented to by Borrowers and Guarantors;
 
(ii) A joinder to the U.S. Security Agreement by New Colt, CMC and Acquisition
Sub;
 
(iii) A joinder to the Guaranty by New Colt and Acquisition Sub;
 
(iv) Trademark Security Agreement by CMC in favor of Agent;
 
(v) Trademark Security Agreement by New Colt in favor of Agent;
 
(vi) A Supplemental Indenture, adding New Colt and CMC (each, a “New Loan
Party”) as Guarantors under the Indenture dated November 10, 2009;
 
(vii) UCC financing statements filed with the Secretary of State of the State of
Delaware with Agent, as secured party, and New Colt, as debtor;
 
(viii) UCC financing statements filed with the Secretary of State of the State
of Delaware with Agent, as secured party, and CMC, as debtor;
 
(ix) UCC financing statements filed with the Secretary of State of the State of
Delaware with Agent, as secured party, and Acquisition Sub, as debtor;
 
(x) Agent shall have received lien, tax and judgment search results for the
jurisdiction of organization of CMC, New Colt and Acquisition Sub, the
jurisdiction of the chief executive office of each such entity;
 
(xi) Opinion of Cahill Gordon & Reindel LLP, special US counsel for each New
Loan Party;
 



 
29

--------------------------------------------------------------------------------

 



(xii) Agent shall have completed a field review of the Records and such other
information with respect to the Collateral of CMC as Agent may require to
determine the amount of Advances available to Borrowers based on such Collateral
(including, without limitation, current perpetual inventory records and/or
roll-forwards of Accounts and Inventory of CMC through the date of closing and
test counts of the Inventory in a manner satisfactory to Agent, together with
such supporting documentation as may be necessary or appropriate, and other
documents and information that will enable Agent to accurately identify and
verify such Collateral), the results of which in each case shall be satisfactory
to Agent.
 
(xiii) Certificates from the Secretary or similar officer or authorized
representative of each New Loan Party (i) attesting to (among other things) the
resolutions of such New Loan Party's Board of Directors or other governing board
authorizing its execution, delivery, and performance of this Amendment and the
transactions contemplated hereby, (ii) to the extent applicable, authorizing
specific officers of such New Loan Party to execute the same, and (iii)
attesting to the incumbency and signatures of such specific officers or
authorized representatives of such New Loan Party;
 
(xiv) Copies of each New Loan Party's Governing Documents, as amended, modified,
or supplemented to the date hereof, certified by the Secretary or similar
officer or authorized representative of such New Loan Party;
 
(xv) Agent shall have received certificates of status with respect to each New
Loan Party, each dated within 30 days of the Amendment No. 4 Effective Date,
such certificates to be issued by the appropriate officer of the jurisdictions
(other than the jurisdiction of organization of such New Loan Party) in which
its failure to be duly qualified or licensed would constitute a Material Adverse
Change, which certificates shall indicate that such New Loan Party is in good
standing in such jurisdictions;
 
(xvi) Not later than three (3) days prior to the date hereof, all documentation
and other information requested with respect to each New Loan Party required by
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act;
and
 
(xvii)  share certificates, together with stock transfer powers in blank in
respect thereof, representing one hundred (100%) percent of the issued and
outstanding capital stock of New Colt.
 
(e) Agent shall have received evidence, reasonably satisfactory to it, that Colt
Defense has received $9,000,000 in cash from Colt Defense Holding III L.P. and
other purchasers as proceeds of the Equity Purchase;
 
(f) The Borrowers shall pay or reimburse the Agent all reasonable and documented
out-of-pocket costs and expenses incurred in connection with this Amendment No.
4 and the other Amendment Documents;
 
(g) Agent shall have received in cash the amendment fee described in Section 12
hereof;
 



 
30

--------------------------------------------------------------------------------

 



(h) the Post-Closing Restructuring Certificate executed by Parent;
 
(i) the Collateral Assignment executed by Parent, Acquisition Sub and New Colt;
 
(j) the Acquisition Documents shall be substantially in the form of such
documents previously delivered to Agent prior to the Amendment No. 4 Effective
Date or subject to subsequent waivers, modifications or amendments thereto that
are not (individually or in the aggregate) materially adverse to the interests
of the Lenders in their capacities as such, (ii) all necessary legal and
regulatory approvals with respect to the Acquisition shall have been obtained to
the extent required by the Acquisition Documents, (iii) the Acquisition shall
have been consummated on the Amendment No. 4 Effective Date in accordance with
the terms and conditions of the Acquisition Agreement (including with respect to
the payment of the purchase price), (iv) Parent shall own the Stock of New Colt
free and clear of all Liens other than Permitted Liens, (v) no covenants,
conditions, or other terms of the Acquisition Agreement shall have been waived,
modified, or amended other than with the consent of the Agent other than
waivers, modifications, or amendments which would not be (individually or in the
aggregate) materially adverse to the interests of the Lenders in their
capacities as such;
 
(k) Agent shall have received (i) the Certificate of Merger which has been
file-stamped by the Secretary of State of the State of Merger and (ii)
reasonably satisfactory evidence that the Merger Effective Time has occurred (or
will occur substantially contemporaneously with the Amendment No. 4 Effective
Date); and
 
(l) no Default or Event of Default shall exist or have occurred and be
continuing.
 
31. Conditions Subsequent.  Borrowers and Guarantors hereby agree that, in
addition to all other terms, conditions and provisions set forth herein and in
the other Loan Documents, Borrowers and Guarantors shall deliver or cause to be
delivered to Agent each item set forth on Annex B (Conditions Subsequent)
attached hereto, on or before the date applicable thereto set forth in Annex
B.  Failure by Borrowers to so perform or cause to be performed such conditions
subsequent as and when required by the terms thereof (unless such date is
extended, in writing, by Agent in its sole discretion, which the Agent may do
without obtaining the consent of the other members of the Lender Group) shall
constitute an immediate Event of Default.
 
32. General.
 
(a) Effect of this Amendment.  Except as expressly provided herein, no other
changes or modifications to the Loan Documents are intended or implied, and in
all other respects the Loan Documents are hereby specifically ratified, restated
and confirmed by all parties hereto as of the date hereof. 
 



 
31

--------------------------------------------------------------------------------

 



(b) Governing Law.  THE VALIDITY OF THIS AMENDMENT NO. 4, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 
(c) Binding Effect.  This Amendment No. 4 shall bind and inure to the benefit of
the respective successors and permitted assigns of each of the parties hereto.
 
(d) Counterparts, etc.  This Amendment No. 4 may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same
agreement.  Delivery of an executed counterpart of this Amendment No. 1 by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Amendment No.
4.  Any party delivering an executed counterpart of this Amendment No. 4 by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Amendment No. 1 but the failure to deliver
an original executed counterpart shall not affect the validity, enforceability,
and binding effect of this Amendment No. 4.
 
[Signature Pages Follow]
 

 
32

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.
 
BORROWERS
 
COLT DEFENSE LLC
 
By:  /s/ Gerald R. Dinkel
       Name:  Gerald R. Dinkel
       Title:    Chief Executive Officer
 
COLT CANADA CORPORATION
 
By:  /s/ Gerald R. Dinkel
       Name:  Gerald R. Dinkel
       Title:    Chief Executive Officer
 
COLT’S MANUFACTURING COMPANY LLC
 
By:  /s/ Gerald R. Dinkel
       Name:  Gerald R. Dinkel
       Title:    Chief Executive Officer
 
GUARANTOR
 
COLT FINANCE CORP.
 
By:  /s/ Gerald R. Dinkel
       Name:  Gerald R. Dinkel
       Title:    Chief Executive Officer
 
COLT DEFENSE TECHNICAL SERVICES LLC
 
By:  /s/ Gerald R. Dinkel
       Name:  Gerald R. Dinkel
       Title:    Chief Executive Officer



Amendment No. 4 to Credit Agreement (Colt)



 
 

--------------------------------------------------------------------------------

 



COLT INTERNATIONAL COÖPERATIEF U.A.
 
By:  /s/ Gerald R. Dinkel
       Name:  Gerald R. Dinkel
       Title:    Authorised Representative
 
NEW COLT HOLDING CORP.
 
By:  /s/ Gerald R. Dinkel
       Name:  Gerald R. Dinkel
       Title:    Chief Executive Officer
 
NEW COLT ACQUISITION CORP.
 
By:  /s/ Gerald R. Dinkel
       Name:  Gerald R. Dinkel
       Title:    Chief Executive Officer



Amendment No. 4 to Credit Agreement (Colt)



 
 

--------------------------------------------------------------------------------

 



AGENT AND LENDERS
 
WELLS FARGO CAPITAL FINANCE, LLC, as
Agent and as a Lender
 
By:  /s/ Willis Williams
       Name:  Willis Williams
       Title:    Authorized Signatory
 
WELLS FARGO CAPITAL FINANCE
CORPORATION CANADA, as a Lender
 
By:  /s/ Domenic Cosentino
       Name:  Domenic Cosentino
       Title:    Vice President



Amendment No. 4 to Credit Agreement (Colt)
 
 


 
 

--------------------------------------------------------------------------------

 

Amendment No. 4
to
Credit Agreement


Annex A


Updated Exhibit and Schedules to Credit Agreement


See attached.
 



 
 

--------------------------------------------------------------------------------

 





EXHIBIT I-1


FORM OF IP REPORTING CERTIFICATE1


The undersigned Responsible Officers of the Loan Parties hereby certify as of
the date hereof on behalf of such Loan Parties in their capacity as officers of
such Loan Parties and not in their individual capacities that the information in
this IP Reporting Certificate is true, correct, and complete.


Set forth below is a list identifying all of the Copyrights for proprietary
software that is material to generating revenue of any Loan Party, whether
created or acquired before, on, or after the Closing Date. Such list sets forth
such Copyrights sequentially based on the amount of revenue generated from
licensing the corresponding software programs, starting from the software
program that generates the highest amount of revenue to the software program
that generates the least amount of revenue. Such list identifies which of the
Copyrights in such proprietary software have been filed for registration with
the United States Copyright Office or the Canadian Intellectual Property Office.


< List here, or attach separate schedule if needed >





--------------------------------------------------------------------------------

 
1 All initially capitalized terms used herein without definition shall have the
meanings ascribed thereto in that certain Credit Agreement, dated as of
September 29, 2011, as amended by Amendment No. 1 to Credit Agreement and
Waiver, dated as of February 24, 2012, and Amendment No. 2 to Credit Agreement
and Consent, dated as of March 22, 2013, Amendment No. 3 to Credit Agreement and
Consent, dated as of June 19, 2013, and Amendment No. 4 to Credit Agreement,
dated as of July [__], 2013 (as amended, restated, supplemented, or otherwise
modified from time to time, the "Credit Agreement") by and among COLT DEFENSE
LLC, as Parent ("Parent"), COLT'S MANUFACTURING COMPANY LLC ("Colt's
Manufacturing"), and COLT CANADA CORPORATION ("Colt Canada", and together with
Parent and Colt's Manufacturing, each individually, a "Borrower" and,
collectively, "Borrowers"), COLT FINANCE CORP. ("Colt Finance"), NEW COLT
ACQUISITION CORP. ("Acquisition Sub"), which on the Closing Date shall be merged
with and into, NEW COLT HOLDING CORP., (“New Colt”), with New Colt surviving
such merger, COLT DEFENSE TECHNICAL SERVICES LLC ("CDTS"), and COLT
INTERNATIONAL COÖPERATIEF U.A. ("Colt Netherlands" and, together with Colt
Finance, Acquisition Sub, New Colt and CDTS and any other Guarantor party
thereto from time to time, each individually a "Guarantor" and, collectively,
"Guarantors"), the lenders identified on the signature pages thereof (each of
such lenders, together with their respective successors and permitted assigns,
are referred to thereinafter as a “Lender,” as that term is thereinafter further
defined), and Wells Fargo Capital Finance LLC, as agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, "Agent").
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.

 
 

--------------------------------------------------------------------------------

 





 
Set forth below is a description of all new Patents, Trademarks or Copyrights
that are registered or the subject of pending applications for registrations
with the United States Copyright Office or the Canadian Intellectual Property
Office and patent or trademark applications filed with the United States Patent
and Trademark Office, and of all Intellectual Property Licenses that are
material to the conduct of such Grantor's business, in each case, which were
acquired, registered, or for which applications for registration were filed by
any Grantor during the prior quarter.


< List here, or attach separate schedule if needed >



 
 

--------------------------------------------------------------------------------

 





Set forth below is a description of each statement of use or amendment to allege
use filed during the prior quarter with respect to intent-to-use trademark
applications.


< List here, or attach separate schedule if needed >



 
 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, this IP Reporting Certificate is executed by each of the
undersigned Responsible Officers, in his/her capacity as an officer of a Loan
Party and not in an individual capacity, on behalf of the applicable Loan Party,
this _______ day of _______________, 20____.


COLT DEFENSE LLC,
 
By:  __________________________
        Name:
        Title:
 
COLT FINANCE CORP.,
 
By:  __________________________
        Name:
        Title:
 
NEW COLT ACQUISITION CORP.,
 
By:  __________________________
        Name:
        Title:
 
NEW COLT HOLDING CORP.,
 
By:  __________________________
        Name:
        Title:
 
COLT’S MANUFACTURING COMPANY LLC,
 
By:  __________________________
        Name:
        Title:
 
COLT CANADA CORPORATION,
 
By:  __________________________
        Name:
        Title:
 
COLT DEFENSE TECHNICAL SERVICES
LLC,
 
By:  __________________________
        Name:
        Title:




 
 

--------------------------------------------------------------------------------

 





COLT INTERNATIONAL COÖPERATIEF
U.A.,
 
By:  __________________________
        Name:
        Title:
 




 
 

--------------------------------------------------------------------------------

 





Schedule A-2
 
Authorized Persons




Gerald R. Dinkel
Scott B. Flaherty



 
 

--------------------------------------------------------------------------------

 





Schedule D-1
 
Designated Account
 


Beneficiary Bank:
Bank of America
Bank name:
Bank of America
City:
West Hartford, CT 06110
Identification Code:
Swift: XXXXXXXXX
Identification Code:
ABA: XXXXXXXXX
Beneficiary:
Colt Defense LLC
Account number:
XXXX-XXXX-XXXX




 
 

--------------------------------------------------------------------------------

 





Schedule E-2


Existing Letters of Credit


None.
 



 
 

--------------------------------------------------------------------------------

 





Schedule F-1


Freight Forwarders


See Schedule 4.6(e).
 



 
 

--------------------------------------------------------------------------------

 





Schedule L-1


Exclusive Intellectual Property and other Intangible Licenses


Parent


1.  
Consolidated License Agreement, dated February 8, 1984 between Her Majesty The
Queen In Right of Canada and Colt’s Manufacturing Company, Inc., as amended by
Amendment No. 1 dated August 15, 1986, Amendment 2 on September 13, 1993,
Amendment No. 3 on June 14, 2000, Amendment No. 3A on May 31, 2001, Amendment
No. 4 on August 30, 2002, Amendment No. 5 on September 18, 2006 and Amendment
No. 6 dated July 28, 2008.

 
New Colt Holding Corp./Colt’s Manufacturing Company LLC
 
1.  
License Agreement, dated February 11, 2010, between Rampant Classic and New Colt
Holding Corp.

 
2.  
Master License Agreement, dated January 28, 2000, between New Colt Holding Corp.
and Cybergun S.A., formerly known as 3P S.A. (Les Trois Pylons), as amended
February 17, 2006 and April 20, 2010.

 
3.  
License Agreement, dated December 1, 2009, between New Zealand Mint Limited and
New Colt Holding Corp., as amended September 24, 2010 and November 5, 2010 and
as assigned by Antiquus Aurum Limited (formerly New Zealand Mint Limited) July
16, 2012.

 
4.  
License Agreement (Knives), dated June 14, 2007, between New Colt Holding Corp.
and Smoky Mountain Knife Works, Inc., as amended January 29, 2011.

 
5.  
License Agreement, dated March 26, 2009, between Carl Walther GmbH and New Colt
Holding Corp, as amended November 11, 2009.

 
6.  
License Agreement, dated July 18, 2008, between Carl Walther GmbH and New Colt
Holding Corp., as amended December 10, 2008, January 5, 2009 and March 27, 2009.

 
7.  
License Agreement, dated April 27, 1965, between Colt Industries Inc. and the
National Brewing Company.

 
8.  
Know-How and Patent License and Technology Transfer Agreement, dated July 5,
2012, between Colt’s Manufacturing Company LLC and Merkel Jagd & Sportwaffen
GmbH.

 
9.  
License Agreement, dated December 19, 2003, between Colt Defense LLC and New
Colt Holding Corp.

 
10.  
Match Target License Agreement, dated on or about December 19, 2003 (but
effective January 1, 2004), between Colt’s Manufacturing Company LLC and Colt
Defense LLC.

 



 
 

--------------------------------------------------------------------------------

 





11.  
Trademark License Agreement, dated on or about November 28, 2001, between Colt’s
Manufacturing Company, Inc. and Colt Archive Properties LLC.

 
12.  
Settlement Agreement, dated as of January 12, 1998, among New Colt Holding
Corporation, Colt’s Manufacturing Company, Inc. and Jimlar Corporation.

 
13.  
Trademark License Agreement, dated as of July 5, 2013, by and between New Colt
Holding Corp. and Colt Archive Properties LLC.




 
2

--------------------------------------------------------------------------------

 





Schedule P-1
 
Permitted Investments
 
None.
 



 
 

--------------------------------------------------------------------------------

 





Schedule P-2
 
Permitted Liens
 
Liens on cash collateral securing Letters of Credit:
 
Issuer
Beneficiary
LC Number
Amount
Outstanding as
of 5/26/2013
Maturity Date
J.P. Morgan
Connecticut Department of Environmental Protection
TFTS-851474
$211,127
6/4/2014
J.P. Morgan
National Bank of Egypt
TFTS-841076
$9,091
1/31/2014
J.P. Morgan
National Bank of Egypt
TFTS-839429
$7,343
4/30/2013
J.P. Morgan
National Bank of Egypt
TFTS-887528
$11,984
1/31/2014
J.P. Morgan
State Bank of India
TFTS-907450
$809,625
6/6/2016
Interaudi Bank
QHQ Armed Forces- UAE
SLC-0017/SS/05
$461,585
12/30/2013




 
 

--------------------------------------------------------------------------------

 





Schedule P-3
 
Permitted Holders
 
1.           Sciens Management L.L.C. and its Affiliates.
 
2.           Members of management of the Parent who on the Closing Date (x) are
holders of Equity Interests of the Parent or (y) have options to obtain Equity
Interests of the Parent.
 



 
 

--------------------------------------------------------------------------------

 





Schedule R-1
 
Real Property Collateral
 
Company
Location
Leasehold or Fee
Lessor or Mortgagee
Lease Term
Other Liens
Colt Canada Corporation
1036 Wilson Avenue, Kitchener, ON, Canada N2C 1J3
Fee
Wells Fargo Capital Finance Corporation Canada See Attachment 9(b)
N/A
N/A




 
 

--------------------------------------------------------------------------------

 





Schedule 4.1(b)


Capitalization of Loan Parties
 
Equity Interests of Loan Parties (other than Colt Defense LLC) as of closing:
 
Current Legal
Entity Owned
No. of
Shares/Interest
Authorized
No. of
Shares/Interest
Issued
No. of
Shares/Interest
Outstanding
Record
Owner
Certificate
No.
Percent
of each
Class of
Shares
owned
Colt Finance Corp.
1,000
1,000
1,000
Colt Defense LLC
1
100%
Colt Canada Corporation
100
99
100
Colt International Coöperatief U.A.
2
99%
100
1
100
Colt International Coöperatief U.A.
4
1%
Colt Defense Technical Services LLC
N/A
N/A
N/A
Colt Defense LLC
N/A
100%
Colt International Coöperatief U.A.
N/A
N/A
N/A
Colt Defense LLC (99%) and Colt Defense Technical Services LLC (1%)
N/A
100%
New Colt Acquisition Corp.
1000
1000
1000
Colt Defense LLC
1
100%
New Colt Holding Corp.
1000
1000
1000
Colt Defense LLC
M-1
100%
Colt’s Manufacturing Company LLC
N/A
N/A
N/A
New Colt Holding Corp.
N/A
100%




 
 

--------------------------------------------------------------------------------

 





Options issued for shares of Equity Interests in Colt Defense LLC:
 
Name
Number of Options
Exercise Price
Gerald R. Dinkel
6,957
$100.00
Scott B. Flaherty
2,854
$100.00
George Casey
300
$100.00
J. Michael Magouirk
500
$100.00
Leslie Striedel
600
$288.78
Ronald Belcourt
400
$288.78
Kevin Green
300
$288.78




 
2

--------------------------------------------------------------------------------

 





Schedule 4.2


Due Authorization; No Conflict


1. Master Lease Agreement dated January 14, 2009 by and between Banc of America
Leasing & Capital, LLC and Colt's Manufacturing Company LLC, and all related
ancillary agreements and documents, exhibits and Schedules.  Banc of America is
providing a temporary standstill with respect to the Master Lease Agreement and
has consented to the change of control associated with the merger to that
extent.
 
2. Master Lease Agreement dated November 9, 2007 by and between General Electric
Capital Corporation and Colt's Manufacturing Company LLC, and all related
ancillary agreements and documents, exhibits and Schedules.  The Master Lease
Agreement with General Electric Capital Corporation is being paid off and
terminated concurrent with closing of the merger.
 
3. Know-How and Patent License and Technology Transfer Agreement, dated July 5,
2012, between Colt’s Manufacturing Company LLC and Merkel Jagd-und & Sportwaffen
GmbH ("Merkel").  Merkel has consented to the change of control associated with
the merger and continuation of this agreement thereafter.
 
4. Loan Agreement, dated September 21, 2009, between Bank of America, N.A. and
Colt’s Manufacturing Company LLC, as amended February 24, 2010, September 22,
2010, November 1, 2011 and February 8, 2012, and related exhibits, schedules,
ancillary agreements and other documents.  The available credit under the Loan
Agreement has not been utilized and the Loan Agreement will be terminated
concurrent with closing of the merger.


5. Truck Lease and Service Agreement, dated January 9, 1998, between Colts
Manufacturing Company LLC and Ryder Truck Rental, Inc., D.B.A. Ryder
Transportation Services.  Ryder has consented to the change of control
associated with the merger and continuation of this agreement thereafter.



 
 

--------------------------------------------------------------------------------

 





Schedule 4.3
 
Governmental Consents
 
Governmental Authorities that will be notified post closing:
 
U.S. Department of State, Directorate of Defense Trade Controls (“DDTC”)-ITAR
Section 122.4 (22 C.F.R. §122.4) requires notifying DDTC of changes of
ownership, officers, directors, and empowered officials to keep import and
export registration information current.
 
U.S Department of Justice, Bureau of Alcohol, Tobacco, Firearms and Explosives
(“ATF”)- 27 C.F.R. §478.54 requires notifying ATF regarding changes of control
and responsible persons to keep Federal Firearms License and associated
information current.
 
Colt Defense LLC will be required to comply with the Connecticut Transfer Act
(Conn. Gen. Stat. §22a-134, et seq.) post closing.  (see also Schedule 4.12
regarding notices/filings under the Connecticut Transfer Act)
 



 
 

--------------------------------------------------------------------------------

 





Schedule 4.4(b)
 
UCC Filing Jurisdictions
 
Delaware for Colt Defense LLC, Colt Finance Corp., Colt Defense Technical
Services LLC, New Colt Acquisition Corp., New Colt Holding Corp., and Colt’s
Manufacturing Company LLC


District of Columbia for Colt Canada Corporation and Colt International
Coöperatief U.A.



 
 

--------------------------------------------------------------------------------

 





Schedule 4.6(a)
 
Jurisdiction of Organization
 
 Company
Jurisdiction of
Organization
Jurisdictions of Foreign
Qualification
Colt Defense LLC
Delaware
Connecticut
Colt Finance Corp.
Delaware
None
Colt Defense Technical Services LLC
Delaware
None
New Colt Holding Corp.
Delaware
Connecticut
Colt’s Manufacturing Company LLC
Delaware
Connecticut; Florida
Colt Canada Corporation
Nova Scotia, Canada
Ontario, Canada
Colt International Coöperatief U.A.
Netherlands
None
New Colt Acquisition Corp.
Delaware
None




 
 

--------------------------------------------------------------------------------

 





Schedule 4.6(b)
 
Chief Executive Offices
 
Company
Chief Executive Offices
Chief Executive Offices
post-close
Colt Defense LLC
547 New Park Avenue
West Hartford, CT 06110
547 New Park Avenue
West Hartford, CT 06110
Colt Finance Corp.
547 New Park Avenue
West Hartford, CT 06110
547 New Park Avenue
West Hartford, CT 06110
Colt Defense Technical Services LLC
547 New Park Avenue
West Hartford, CT 06110
547 New Park Avenue
West Hartford, CT 06110
New Colt Holding Corp.
545 New Park Avenue
West Hartford, CT 06110
547 New Park Avenue
West Hartford, CT 06110
Colt’s Manufacturing Company LLC
545 New Park Avenue
West Hartford, CT 06110
547 New Park Avenue
West Hartford, CT 06110
Colt Canada Corporation
1036 Wilson Avenue,
Kitchener, Ontario Canada N2C 1J32
1036 Wilson Avenue,
Kitchener, Ontario Canada N2C 1J3
New Colt Acquisition Corp.
547 New Park Avenue
West Hartford, CT 06110
N/A
Colt International Coöperatief U.A.
Fred. Roeskestraat 123
1076 EE Amsterdam, the Netherlands
Fred. Roeskestraat 123
1076 EE Amsterdam, the Netherlands






--------------------------------------------------------------------------------

 
2 Chief executive officers and some records reside at 547 New Park Avenue, West
Hartford, CT 06110.

 
 

--------------------------------------------------------------------------------

 





Schedule 4.6(c)
 
Organizational Identification Numbers
 
Company
US Federal Tax
Identification Number
Organizational
Identification Number
Colt Defense LLC
32-0031950
3570211
Colt Finance Corp.
27-1237687
4743005
Colt Canada Corporation
98-0435534
3102045
Colt Defense Technical Services LLC
46-0538809
5111679
New Colt Holding Corp.
13-3786913
2413625
Colt’s Manufacturing Company LLC
42-1589139
2206122
New Colt Acquisition Corp.
90-0998380
5251079



 
Company
Canadian Business Number
Colt Defense LLC
N/A
Colt Finance Corp.
N/A
Colt Canada Corporation
84378 5270 (Business Number)
84378 5270 RT0001 (GST/HST)
84378 5270 RP0001 (payroll)
84378 5270 TE0001 (employer | health tax)
84378 5270 RN0001 (excise tax)
84378 5270 RC0002 (corporate | income tax)





Company
Netherlands Business Number
Colt International Coöperatief U.A.
56651317




 
 

--------------------------------------------------------------------------------

 





Schedule 4.6(d)
 
Commercial Tort Claims


Company
Description of Commercial Tort Claim
Colt Defense LLC
Colt Finance Corp.
Colt Canada Corporation
Colt Defense Technical Services LLC
Colt International Coöperatief U.A.
New Colt Acquisition Corp.
None
New Colt Holding Corp
Colt Manufacturing Company LLC
None




 
 

--------------------------------------------------------------------------------

 





Schedule 4.7


Litigation


Claims against Parent and Colt Canada


Parties
Nature of dispute
Procedural status
Insurance coverage
Douglas Burnside Claim against Colt Canada.
On April 17, 2012, Colt Canada learned of a claim asserted against it in the
Ontario Superior Court of Justice by an employee, Douglas Burnside, seeking
damages for emotional and physical distress allegedly sustained in the course of
his employment by Colt Canada.  Colt Canada believes the claim against it has no
merit and it intends to contest this case vigorously.
Colt Canada has retained counsel to represent it in connection with this claim
and has referred it to its employment practices insurance carrier.
Colt Canada believes that it has coverage for this claim, subject to a
self-insured retention of $100,000.
Claim of Jean-Charles Baillargeon against Colt Canada.
In December 2012, Colt Canada was sued by a former employee, Jean-Charles
Baillargeon, in connection with his termination by Colt Canada during
2012.  Baillargeon is seeking damages of $100,000, plus interests, costs and
other unspecified damages. Colt Canada believes the claims against it have no
merit and it intends to contest this case vigorously.
Colt Canada has retained counsel to represent it in this case.
Colt Canada believes it has coverage for this claim, subject to a self-insured
retention of $100,000.




 
 

--------------------------------------------------------------------------------

 





 
Chen and Alpert Claims against Parent (Carlton Chen and Merrick Alpert).
In October 2012, two former executives of Colt’s Manufacturing, Carlton Chen and
Merrick Alpert, each filed suit against Colt’s Manufacturing and certain other
parties in connection with the termination of their employment by Colt’s
Manufacturing. The two lawsuits seek unspecified damages.  Each of the
plaintiffs recently filed amended complaints.  Neither of the amended complaints
alleges facts that would give rise to any liability on the part of Parent to
either of these individuals and it is unaware of any basis of liability. Parent
believes the plaintiffs’ claims against it have no merit and it intends to
contest these cases vigorously.
Parent has retained counsel to represent it in these cases.  Each of the
plaintiffs recently filed amended complaints.  Parent was named as a defendant
in the original complaints and in the amended complaints. Discovery is
proceeding. Trial is scheduled for September, 2014.
 
 
Parent believes that it has partial coverage for these two lawsuits, subject to
a self-insured retention of $250,000, but the carrier has thus far denied
coverage.
 
 
Carlton Chen CHRO Claim against Parent (the “Chen Discrimination Claim”).
On April 8, 2013, Chen filed a related discrimination claim with the Connecticut
Commission on Human Rights and Opportunities (“CHRO”) and the federal Equal
Employment Opportunities Commission (“EEOC”) against many of the same
defendants, including Parent.  The Chen Discrimination Claim seeks unspecified
damages.  The Chen Discrimination Claim does not allege facts that would give
rise to any liability on the part of Parent and it is unaware of any basis of
liability. Parent believes the plaintiff’s claims against it have no merit and
it intends to contest this case vigorously.
The complaint has been responded to and the documentary evidence submitted is
being reviewed by the CHRO.
Parent believes this claim is covered by its EPL insurance subject to a
self-insured retention.




 
2

--------------------------------------------------------------------------------

 





Claims against Colt’s Manufacturing/New Colt


Parties
Nature of dispute
Procedural status
Insurance coverage
Chen and Alpert Claims (Carlton Chen and Merrick Alpert).
Claims by terminated former executives based on theories of breach of contract,
fraudulent inducement/misrepresentation, promissory estoppel, tortious
inducement to breach of contract, breach of implied covenant of good faith and
fair dealing, and violations of the Connecticut unfair trade practices act.
Discovery is proceeding. Trial scheduled for September, 2014.
Insurance carrier is defending the matters, but is currently refusing to
indemnify Colt’s Manufacturing.
Unfair Labor Practice Charge -Florida (by Union). 
Claim that Colt’s Manufacturing breached its collective bargaining agreement
with the union and the National Labor Relations Act by announcing its intent to
open a satellite plant in Florida.
Arbitration scheduled for September
No insurance.
Value Line Grievance (by Union).
Grievance alleging that Colt’s Manufacturing breached its collective bargaining
agreement with the Union by entering a contract to have rifles manufactured in
another location. Colt’s Manufacturing voluntarily discontinued having the
rifles manufactured after approximately 5 months.
The Union continues to press the matter and it is currently at the
pre-arbitration stage.
No insurance.
Carlton Chen CHRO Matter.
Charge filed against Colt’s Manufacturing and several of its employees with the
Connecticut Commission on Human Rights and Opportunities by dismissed former
executive alleging discrimination on the basis of race.
The complaint has been responded to and the documentary evidence submitted is
being reviewed by the CHRO.
Colt’s Manufacturing believes this claim is covered by its EPL insurance subject
to a self-insured retention.




 
3

--------------------------------------------------------------------------------

 





Lawsuit by City of Gary, Indiana.
Lawsuit filed by the City of Gary against Colt’s Manufacturing and a number of
other firearms manufacturers based on a theory of “negligent distribution.”
The plaintiff municipality has failed to pursue the matter for approximately 3
years and Colt’s Manufacturing’s attorney advises that the City is likely to
voluntarily withdraw the case.
Cost of defense is being covered by insurance.




 
4

--------------------------------------------------------------------------------

 





Schedule 4.9
 


 
GAAP
 


 
Effective January 1, 2012, Colt’s Manufacturing modified the post-retirement
health care coverage it provides to certain retired employees in a manner that,
among other things, eliminated the cap on benefits for certain retirees.  Colt’s
Manufacturing believes that its obligations under the modified coverage are
appropriately reflected in its Audited Financial Statements (as defined in the
Target Acquisition Agreement) in accordance with GAAP.   
 



 
 

--------------------------------------------------------------------------------

 





Schedule 4.11
 
Benefit Plans
 
Colt Defense LLC Pension Plans:
 
Colt Defense LLC Salaried Retirement Income Plan
Colt Defense LLC Bargaining Unit Employees’ Pension Plan


Colt Canada Corporation Pension Plans:
 
None.


Colt’s Manufacturing Company LLC Pension Plans:


Colt’s Manufacturing Company LLC Salaried Retirement Income Plan
Colt’s Manufacturing Company LLC Bargaining Unit Employees’ Pension Plan



 
 

--------------------------------------------------------------------------------

 





Schedule 4.12
 
Environmental Matters




1.  
This transaction will require filing of the following forms with the Connecticut
Department of Energy and Environmental Protection under the Connecticut Transfer
Act within ten calendar (10) days after the closing:



a.  
Property Transfer Program - Form III

 
b.  
Environmental Condition Assessment Form (ECAF)

 
c.  
Fee Payment Form




 
 

--------------------------------------------------------------------------------

 





Schedule 4.14
 


 
Leases
 


 
Entity
Secured Party
Type of
Collateral
 
Master
Lease #
Schedule
Colt’s Manufacturing Company LLC
Bank of America Leasing & Capital, LLC
Equipment
19621-90000
001
Colt’s Manufacturing Company LLC
Bank of America Leasing & Capital, LLC
Equipment
19621-90000
002
Colt’s Manufacturing Company LLC
Bank of America Leasing & Capital, LLC
Equipment
19621-90000
003
Colt’s Manufacturing Company LLC
General Electric Credit Corp, as assignee of General Electric Credit Corp of
Tennessee
Equipment
5863151-003
---




 
 

--------------------------------------------------------------------------------

 





Schedule 4.15
 
Deposit Accounts and Securities Accounts
 
Company
Bank or Broker
Address
Account No.
Account Type
Colt Defense LLC
Bank of America
PO Box 27025
XXXXXXXXX
Concentration Account
Colt Defense LLC
Bank of America
Richmond, VA 23261-7025
XXXXXXXXX
Controlled Disbursement Account
Colt Defense LLC
Bank of America
PO Box 27025
XXXXXXXXX
Payroll Account
Colt Defense Technical Services LLC
Bank of America
Richmond, VA 23261-7025
XXXXXXXXX
Concentration Account
Colt International Cooperatief U.A.
Bank of America
PO Box 27025
XXXXXXXXX
Concentration Account
Colt Defense LLC
JPMorgan Chase
Richmond, VA 23261-7025
XXXXXXXXX
Liquid MMDA for India Bid Bond
Colt Defense LLC
Interaudi Bank
PO Box 27025
XXXXXXXXX
Collateral for a Letter of Credit
Colt Canada Corporation
Bank of America
Richmond, VA 23261-7025
XXXXXXXXX
Colt Canada Corp. USD
Colt Canada Corporation
Bank of America
26 Elmfield Rd
XXXXXXXXX
Colt Canada Corp. CAD
Colt Canada Corporation
Bank of America
Bromley, Kent
XXXXXXXXX
Colt Canada Corp.
AP CAD
Colt Canada Corporation
Bank of America
CT51SD England
XXXXXXXXX
Colt Canada Corp. AP USD
Colt Canada Corporation
Bank of America
Northeast Market
XXXXXXXXX
Colt Canada Corp.
AP Euro
Colt Canada Corporation
Bank of America
PO Box 659754
XXXXXXXXX
Colt Canada Corp.
AR Euro
Colt’s Manufacturing Company LLC
Bank of America
San Antonio, TX 78265-9754
XXXXXXXXX
Accounts Payable
Colt’s Manufacturing Company LLC
Bank of America
19 East 54th Street
XXXXXXXXX
Payroll




 
 

--------------------------------------------------------------------------------

 





Company
Bank or Broker
Address
Account No.
Account Type
Colt’s Manufacturing Company LLC
Bank of America
New York, NY 10022
XXXXXXXXX
Concentration Account
Colt’s Manufacturing Company LLC
Merrill Lynch, Pierce, Fenner & Smith Inc.
200 Front Street W
XXXXXXXXX
Prime Money Market Fund




 
2

--------------------------------------------------------------------------------

 





Schedule 4.19
 
Permitted Indebtedness
 
Colt Defense and Colt Canada Corporation Letters of Credit:
 
Issuer
Beneficiary
LC Number
Amount
Outstanding as
of 5/26/2013
Maturity Date
J.P. Morgan
Connecticut Department of Environmental Protection
TFTS-851474
$211,127
6/4/2014
J.P. Morgan
National Bank of Egypt
TFTS-841076
$9,091
1/31/2014
J.P. Morgan
National Bank of Egypt
TFTS-839429
$7,343
4/30/2013
J.P. Morgan
National Bank of Egypt
TFTS-887528
$11,984
1/31/2014
J.P. Morgan
State Bank of India
TFTS-907450
$809,625
6/6/2016
Interaudi Bank
QHQ Armed Forces- UAE
SLC-0017/SS/05
$461,585
12/30/2013
Sultan International Holdings
2004-1024  UAE/GHQ Warranty
OLG-080041024
$593,650
2013
Sultan International Holdings
Ministry of Interior - UAE
OLG081202946
$29,580
2013
Sultan International Holdings
Ministry of Interior - UAE
OLG-081202943
$1,820
2013
Sultan International Holdings
Ministry of Interior - UAE
OLG-081101466
$38,613
6/29/2013




 
 

--------------------------------------------------------------------------------

 





Colt’s Manufacturing Letters of Credit:
 
Bank of America
National Union Fire Insurance Co. of Pittsburgh, PA, et al.
68095875
$325,000
04/08/2014



 


 
Other Indebtedness:
 
Purchase and Sale Agreement among CF Intellectual Property Limited Partnership,
the Connecticut Developmental Authority, and New Colt Holding Corp., dated as of
August 22, 1994, under which, among other things, New Colt Holding Corp. is
obligated to pay to Anthony Autorino, as assignee of the rights thereunder, 50%
of the “non-firearms” licensing revenues, up to a total of $2,500,000.00, as
outlined in the Purchase and Sale Agreement.  New Colt Holding Corp.’s remaining
obligation under this Purchase and Sale Agreement is $1,140,272.88.
 



 
2

--------------------------------------------------------------------------------

 





Schedule 4.32


Insurance


COLT DEFENSE LLC and Subsidiaries


POLICY NO.
COVERAGE
AND
LOCATION
INSURANCE
COMPANY
AMOUNT INSURED
DEDUCTIBLE/SIR
Policy Period
GPP004738101
General Liability
Arch Specialty Insurance Company
$1,000,000 Each Occurrence
$250,000 Self Insured Retention - Each Occurrence or Offense
12/07/2012 -12/07/2013
     
$1,000,000 Personal & Advertising Injury
Defense Costs erode the SIR
       
$2,000,000 General Aggregate Limit
         
$2,000,000 Products/Completed Operations Aggregate Limit
         
$50,000 damage to rented Premises
         
Defense Costs are in Addition to the Limits
               
WC015684254
Workers Compensation and Employers Liability
Commerce & Industry insurance Company
Workers Compensation - Statutory
 
12/07/2012 -12/07/2013
WC015684255
Workers Compensation and Employers Liability - CA
National Union Fire Insurance Company
Employers Liability:
 
surcharges
   
of Pittsburgh
$1,000,000 Bodily Injury by Accident - Each Accident
         
$1,000,000 Each Employee Bodily Injury by Disease
         
Stop Gap (ND,OH,WA,WY)
         
$1,000,000 Bodily Injury by Accident - Each Accident
         
$1,000,000 Each Employee Bodily Injury by Disease
               




 
 

--------------------------------------------------------------------------------

 





CA0934874
 Business Automobile Liability
National Union Fire Insurance Company
 $1,000,000 Combined Single Limit
 
12/07/2012 -12/07/2013
   
of Pittsburgh
 $10,000 Medical Payments - Each Person Insured
         
 Personal Injury Protection - Rejection /Basic Benefits by State
         
 Uninsured / Underinsured Motorists - Policy Limits where Possible
         
 Physical Damage Hired & Owned Vehicles
 $1,000 Comprehensive & Collision
             
PHFD37577327 001
Foreign Package
ACE American Insurance Company
INTERNATIONAL GENERAL LIABILITY
 
12/7/2012 - 12/7/2015
     
$1,000,000 General Aggregate
NIL for International Liability except Employee Benefits Liability; $1,000
       
Not Covered Products/Completed Operations Aggregate
         
$1,000,000 Personal/Advertising Injury Limit
         
$1,000,000 Each Occurrence Bodily Injury
         
$10,000 Medical Expense Limit
         
$1,000,000/$1,000,000 Employee Benefits Liability (Each claim/aggregate)
                     
INTERNATIONAL AUTO LIABILITY
         
$1,000,000 Liability Coverage
         
$25,000 Hired Auto Physical Damage – Each Accident
         
$25,000 Hired Auto Physical Damage – Any one policy period
                     
INTERNATIONAL WORKERS COMPENSATION 
         
US National - State of Hire Benefits
         
Third Country Nationals - Country of Origin Benefits
         
Local Nationals – EL Only
               




 
2

--------------------------------------------------------------------------------

 






     
EMPLOYERS LIABILITY
         
$1,000,000 Bodily Injury by Accident (Each Employee)
         
$1,000,000 Bodily Injury by Disease (Each Employee)
         
$1,000,000 Bodily Injury by Disease (Policy Limit)
                     
Executive Assistance Services 
         
$1,000,000 Policy Limit for Medical Assistance Services
                     
PERSONAL PROPERTY 
         
$20,000 Personal Property at Unnamed Locations (except while in Transit)
$1,000 Property deductible
       
$20,000 Personal Property in Transit
   
XSC2058511213
Excess Liability - Lead
Catlin Specialty Insurance Company
$5,000,000 Each Occurrence
 
12/07/2012 -12/07/2013
     
$5,000,000 Aggregate
               
CXA98HU12
Excess Liability
Aspen Specialty Insurance Company
$5,000,000 Each Occurrence
 
12/07/2012 -12/07/2013
     
$5,000,000 General Aggregate
         
$5,000,000 Products / Completed Operations Aggregate
               
NYALL12-2544
 
Transit
Allianze Ins. Co.
$10,000,000 Any One Conveyance
$10,000 Per Occurrence
12/31/2012 - 12/31/2013
PLS13769806
Environmental
Chartis Specialty Insurance Company
$1,000,000 Each Incident/$2,000,000 Aggregate
$25,000 Each Incident
12/1/2012-12/1/2013
14363020
Executive Risk Package
(D&O, EPLI, Crime & Fiduciary)
National Union Fire Insurance Company
$18,000,000 Total limits. $15M D&O/EPL, $3M Fiduciary, $2M Crime
$50,000 D&O, 100,000 EPL, $50,000 Fiduciary, $25,000 Crime
12/1/2012-12/1/2013
82230579
D&O Side A
Federal Insurance Company
$15,000,000 Each Claim/Policy Period
Excess of Underlying $15,000,000 D&O only
12/1/2012-12/1/2013




 
3

--------------------------------------------------------------------------------

 





GA0692
Special Contingency Risk
Great American Ins Co.
$10,000,000 Per Insured Event
 
12/1/2011 - 12/1/2014
31375428
Property
Westport Insurance Corporation
Policy Limit $182,288,000
$25,000 for each Occurrence insured against by this policy except where noted
below.
12/7/2012 - 12/7/2013
     
Sublimts
Boiler and Machinery
(two-year agreement)
     
$25,000,000 Earth Movement
$50,000 PD and 2 times the Applicable Actual Daily Value - TE
       
$25,000,000 Flood
Earth Movement - Combined PD& TE
       
$1,000,000 Accounts Receivable
The amount to be deducted for each Occurrence as insured against by the Earth
Movement Endorsement shall be the sum of $100,000 for all other Locations
covered under the Earth Movement Endorsement where physical loss or damage
occurs or TE loss ensures
       
Policy limit Boiler and Machinery
Flood Deductibles(s)
       
$1,000,000 Contingent Business Interruption and contingent Extra Expense
Combined in the aggregate per Occurrence.
Flood - Combined PD & TE
       
$1,000,000 contingent Liability From Operation Building Laws (DICC)
The amount to be deducted for each Occurrence as insured against by the Flood
Endorsement shall be the sum of the greater of the stated Basic Deductible(s) or
$100,000 for all other Locations covered under the Flood Endorsement where
physical loss or damage occurs or TE loss ensues.
 




 
4

--------------------------------------------------------------------------------

 






     
$1,000,000 Debris Removal ( Lesser of 25% of the combined amount of direct
physical damage and Time Element Loss payable at the location where the damage
occurs or limit Shown)
         
$500,000 Electronic Data Processing Media Valuation
         
$500,000 Errors and Omissions
         
$1,000,000 Expediting Expenses
         
$1,000,000 Exhibition, Exposition, Fair or Trade Show
         
$5,000,000 Extended Period of Indemnity (Lesser of Actual Loss Sustained for
365  Consecutive Days or Limit Shown)
         
$5,000,000 Extra Expense
         
$500,000 Fine Arts
         
$100,000 Fire Department Service Charges
         
$5,000,000 Ingress or Egress (Lesser of Limit shown or Actual Loss Sustained for
30 consecutive Days from the date of the physical loss or damage referred to in
the provision)
         
$5,000,000 Interruption by Civil Authority ( Lesser of limit shown or Actual
Loss Sustained for 365 Consecutive Days form the date of the physical loss or
damage referred to the provision)
   




 
5

--------------------------------------------------------------------------------

 






     
$1,000,000 Leasehold Interest
         
$1,000,000 Miscellaneous Unnamed Locations
         
$250,000 Mold Resulting from Covered Cause of Loss - Per Occurrence and in the
annual aggregate
         
$1,000,000 New Acquired Property
         
$2,500,000 Off Premises Power, Including T&D lines (1 mile) Property Damage and
Time Element Combined
         
$50,000 Pollutant cleanup & Removal per Occurrence and Annual Aggregate
         
$5,000,000 Property in the Course of Construction
         
$100,000 Professional Fees
         
$500,000 Research and Development Costs
         
$1,000,000 Rent Insurance
         
$1,000,000 Royalties
         
$1,000,000 Soft Costs
         
$1,000,000 Temporary Removal of Property
         
$500,000 Transit
         
$1,000,000 Valuable Papers and Records
   
31375428
Property - Colt Canada
Westport Insurance Corporation
US$5,000,000 Building
 
12/7/2012 - 12/7/2013
     
US$12,000,000  Personal Property
         
US$500,000 Fine Arts
         
US$8,000,000 Stock
         
US$6,263,000 Business Income
         
USD 1,270,000 Extra Expense
   
6741129556
Automobile - Colt Canada
Aviva Insurance Company of Canada
CAD$2,000,000 Combined Single Limit
 
5/20/2013 - 5/20/2014
     
Physical Damage - Actual Cash Value
$1,000 per accident
 




 
6

--------------------------------------------------------------------------------

 





Colt’s Manufacturing Company LLC




Coverage
Insurance Company
Term
Premium/Tax
Policy
Number
Other Notes
Broker
Commercial General
Liability/Products Liability
Lexington Insurance Company
1/7/2013-
1/7/2014
Prem
Tax
#20720822
Financed thru US Premium
Graham
Umbrella Liability
Lexington Insurance Company
1/7/2013-
1/7/2014
Prem
Tax
#23917690
Financed thru US Premium
Graham
Commercial Property
Liberty Mutual Fire
Insurance Company
3/1/2013-
3/1/2014
Prem
YU2-L9L-540052-013
 
Graham
Workers Compensation
& Employers Liability
National Union Fire Ins Co
of Pittsburg, PA
3/1/2013-
3/1/2014
 
#25052476
 
Graham
 
Large Deductible
Plan
$150,000 per accident
$950,000 Annual Aggregate Ded
 
Fixed Costs
Est Surcharges
Claims Handling
Loss Fund
Pay In
 
AIG will not offer a Guaranteed
Cost Program at this time
 
Add'l requirement:
Standby L/C was required for policy year for $325,000 and was opened w/BOA on
4/13/13
 
Business Auto
National Union Fire
Ins Co of Pittsburg, PA
3/10/2013
3/10/2014
Prem
#939800
 
Graham
Ocean Cargo/Inland
Transit
National Union Fire
Ins Co of Pittsburg, PA
3/1/2013-
3/1/2014
Prem
#51764726
 
Graham
D&O / EPL
National Union Fire
Ins Co of Pittsburg, PA
12/31/12-
12/31/13
Prem
#15896195
 
Wells Fargo
D&O Excess Side A
Federal Insurance
Company
12/31/12-
12/31/13
Prem
#82255280
 
Wells Fargo




 
7

--------------------------------------------------------------------------------

 





Schedule 6.12(d)


Agreements with Affiliates
 
This Schedule 6.12(d) does not change and/or modify in any way any limitation
set forth in Section 6.9(c) or Section 6.12(e) or (f) of the Agreement.
 


Letter Agreement, between Colt Defense LLC and Sciens Management LLC, dated as
of July 9, 2007.


License Agreement, between Colt Defense LLC and New Colt Holding Corp., dated as
of December 19, 2003.


Colt Canada is the exclusive contractor under a license dated February 8, 1984
from Colt Defense LLC to the Crown of Canada for the manufacture sales and
support of C-10 Canadian Forces Small Bore Rifle, Colt M16 Rifle, Carbine and
various 5.56 mm model configurations, parts and spares to certain foreign
governments, as amended by Amendment No. 1 dated August 15, 1986, Amendment 2 on
September 13, 1993, Amendment No. 3 on June 14, 2000, Amendment No. 3A on May
31, 2001, Amendment No. 4 on August 30, 2002, Amendment No. 5 on September 18,
2006 and Amendment No. 6 dated July 28, 2008.
 
Services Agreement—2012, between Colt Defense LLC and Colt’s Manufacturing
Company LLC, dated July 1, 2012, as amended by Section 8 of Amendment of
Commercial Rifle MOU, dated April 26, 2013.


Match Target License Agreement, between Colt’s Manufacturing Company LLC and
Colt Defense LLC, dated as of December 19, 2003.
 
Memorandum of Understanding Regarding Distribution of Colt Law Enforcement and
Commercial Rifles, dated May 1, 2011, as amended April 26, 2013.
 
Amendment of Commercial Rifle MOU, between Colt Defense LLC and Colt’s
Manufacturing Company LLC, dated April 26, 2013.
 
Collective Bargaining Agreement, among Colt Defense LLC and Colt’s Manufacturing
Company LLC and Amalgamated Local No. 378 and United Automobile, Aerospace, and
Agricultural Implement Workers of America – UAW, dated April 1, 2012.


First Amended and Restated Sublease Agreement, between CMC and Colt Defense LLC,
dated October 26, 2005, as amended effective October 26, 2012 (See Section 5.11
of Services Agreement—2012) and May 1, 2013 (See Section 8 of Amendment of
Commercial Rifle MOU) (Formal sublease not yet documented).


Firearms Licensing Agreement, dated September 28, 1994, between New Colt Holding
Corp. and Colt’s Manufacturing Company, Inc.



 
 

--------------------------------------------------------------------------------

 





Amended and Restated Trademark License Agreement, dated April 30, 2002, between
Colt’s Manufacturing Company, Inc. and Colt Archive Properties LLC.


Trademark License Agreement, dated on or about November 28, 2001, between Colt’s
Manufacturing Company, Inc. and Colt Archive Properties LLC.
 
Manufacturing License Agreement, between Colt Canada Corporation and Colt
Defense LLC dated as of November 10, 2005, for the Canadian manufacture of
automatic and semi-automatic rifles and carbines to .50 caliber inclusive, and
40 mm grenade launchers, as amended by Amendment 1, dated as of March 25, 2008;
Amendment 1A, dated as of August 25, 2008; and Amendment 2, dated as of November
11, 2008.


Amended and Restated Employment Letter, dated February 15, 2012, between Colt’s
Manufacturing Company LLC and Dennis Veilleux.


Letter Agreement, dated October 11, 2012, between Dennis Veilleux and Colt’s
Manufacturing Company LLC.  This letter agreement states that it supersedes all
prior agreements and understandings between the parties with respect to its
subject matter, including, without limitation, (i) Mr. Veilleux’s February 29,
2012 change in control agreement, as amended,  (ii) the provisions relating to
change in control and termination of his employment or severance benefits in his
February 15, 2012 amended and restated employment letter and (iii) his October
1, 2012 letter agreement.


Amended and Restated Employment Letter, dated February 15, 2012, between Colt’s
Manufacturing Company LLC and Joyce Rubino.


Letter Agreement, dated October 11, 2012, between Joyce Rubino and Colt’s
Manufacturing Company LLC.  This letter agreement states that it supersedes all
prior agreements and understandings between the parties with respect to its
subject matter, including, without limitation, (i) Ms. Rubino’s February 29,
2012 change in control agreement, as amended,   (ii) the provisions relating to
change in control and termination of her employment or severance benefits in her
February 15, 2012 amended and restated employment letter and (iii) her October
1, 2012 letter agreement.


Amended and Restated Employment Letter, dated February 15, 2012, between Colt’s
Manufacturing Company LLC and Jim Tipton.
 
Letter Agreement, dated October 11, 2012, between Jim Tipton and Colt’s
Manufacturing Company LLC.  This letter agreement states that it supersedes all
prior agreements and understandings between the parties with respect to its
subject matter, including, without limitation, (i) Mr. Tipton’s February 29,
2012 change in control agreement, as amended,  and (ii) the provisions relating
to change in control and termination of his employment or severance benefits in
his February 15, 2012 amended and restated employment letter.


Employment Agreement, dated May 21, 1998, between Colt’s Manufacturing Company
LLC and Carlton S. Chen.



 
2

--------------------------------------------------------------------------------

 





Carlton S. Chen claims to have a valid Change of Control Agreement, dated March
8, 2012, as amended August 15, 2012, between Colt’s Manufacturing Company LLC
and himself.  This claim is denied by Colt’s Manufacturing Company LLC and is
currently the subject of litigation.


Amended and Restated Employment Letter, dated February 15, 2012, between Colt’s
Manufacturing Company LLC and Merrick Alpert.
 
Merrick Alpert claims to have a valid Change of Control Agreement, dated March
8, 2012, as amended August 15, 2012, between Colt’s Manufacturing Company LLC
and himself.  This claim is denied by Colt’s Manufacturing Company LLC and  is
currently the subject of litigation.


Option Agreement, dated as of July 12, 2013, between Colt’s Manufacturing
Company LLC, Colt Archive Properties LLC, Donald E. Zilkha and John P. Rigas.


Services Agreement, dated  as of July 12, 2013, between Colt Defense LLC, Colt
Archive Properties LLC, and Colt’s Manufacturing Company LLC.


Letter of Resignation of Donald E. Zilkha, dated July 12, 2013.


Letter of Resignation of William M. Keys, dated July 12, 2013.


Letter of Resignation of John R. Torell III, dated July 12, 2013.


Letter of Resignation of Abraham Klip, dated July 12, 2013.


Letter of Resignation of David Roth, dated July 12, 2013.


Letter of Resignation of Edward L. Koch, dated July 12, 2013.


Letter of Resignation of Donald Young, dated July 12, 2013.


Agreement and Mutual Release, dated February 15, 2013, by and among New Colt
Holding Corp., Colt's Manufacturing Company LLC and William M. Keys.


Amended and Restated Agreement and Mutual Release, dated as of July 12, 2013, by
and among New Colt Holding Corp., Colt’s Manufacturing Company LLC, William M.
Keys and Donald Zilkha and Edward L. Koch III, as Stockholder Representatives
under the Merger Agreement.


Assignment and Assumption Agreement, between Colt Defense LLC and Sciens
International Holdings 3 Ltd., dated as of June 5, 2013.


Amended and Restated Limited Liability Company Agreement, of Colt Defense LLC
dated as of June 12, 2003 reflecting the amendments adopted as of July 9, 2007,
August 11, 2011, March 2012, and June 28, 2013.


Limited Liability Company Interests Purchase Agreement, between Colt Defense
LLC, Colt Defense Holding III L.P., and the other purchasers thereunder, dated
June 13, 2013.



 
3

--------------------------------------------------------------------------------

 





Consulting Services Agreement, between Colt Defense LLC and Sciens Institutional
Services LLC, dated July 12, 2013.


Net Lease, by and between NPA Hartford LLC and Colt Defense LLC, dated October
26, 2005.


Amendment of Lease, by and between NPA Hartford LLC and Colt Defense LLC, dated
October 25, 2012.


Employee Leasing Agreement, between Colt Defense LLC and Colt Security LLC,
effective January 1, 2009.


Commitment of Colt’s Manufacturing Company LLC to William M. Keys as expressed
in minutes of Board Meeting of New Colt Holding Corp. and Colt’s Manufacturing
Company LLC on January 11, 2013.


Employment Agreement, dated as of October 4, 2010, between Gerald R. Dinkel and
Colt Defense LLC.


Amendment of Employment Agreement, dated as of March 20, 2013 between Gerald R.
Dinkel and Colt Defense LLC.


Option Agreement, dated as of March 1, 2012 between Gerald R. Dinkel and Colt
Defense LLC.


Employment Agreement, dated as of February 1, 2011, between Scott B. Flaherty
and Colt Defense LLC.


Option Agreement, dated as of March 1, 2012 between Scott B. Flaherty and Colt
Defense LLC.


Option Agreement, dated as of March 1, 2012 between J.  Michael Magouirk and
Colt Defense LLC.


Option Agreement, dated as of March 1, 2012 between George W. Casey Jr. and Colt
Defense LLC.


Separation Agreement, between James R. Battaglini and Colt Defense LLC dated as
of August 25, 2011.


Engagement Letter, dated as of December 1, 2010 between Leslie S. Striedel and
Colt Defense LLC.


Letter agreement, dated as of May 22, 2012 between Leslie S. Whicher and Colt
Defense LLC.


Letter agreement, dated as of August 30, 2005, between Jeffrey Grody and Colt
Defense LLC.



 
4

--------------------------------------------------------------------------------

 





Letter agreement, dated as of August 28, 2003, between J. Michael Magouirk and
Colt Defense LLC.


Colt Defense LLC Advisory Agreement, between Colt Defense LLC and George W.
Casey Jr., dated December 16, 2011.


Solely for disclosure purposes only, Parent pays directors’ fees to members of
its Governing Board who are not employees of Parent or Sponsor in the amount of
$40,000 per year.   Currently, Gen. George Casey, Lord Guthrie of Craigiebank
and Philip Wheeler receive such fees.  All members of the Governing Board
recieve reimbursement of reasonable expenses incurred in the performance of
their duties as members of the Governing Board.


Limited Liability Company Agreement of Colt’s Manufacturing Company LLC, dated
as of June 12, 2003.


Indemnification Agreement, among New Colt Holding Corp., New Colt’s
Manufacturing Company, Inc., and Colt Defense LLC, dated as of November 4, 2002.


Non-Disclosure Agreement, between Colt Defense LLC and New Colt Holding Corp.
dated August 15, 2012.


Release Agreement, between Sciens Management LLC and William M. Keys, dated
February 15, 2013.


Release Agreement, between New Colt L.P. 2 and William M. Keys, dated February
15, 2013.


Release Agreement, between New Colt L.P. and William M. Keys, dated February 15,
2013.


Release Agreement, between John P. Rigas and William M. Keys, dated February 15,
2013.


Release Agreement, between Daniel Standen and William M. Keys, dated February
15, 2013.


Release Agreement, between Donald E. Zilkha and William M. Keys, dated February
15, 2013.


Director and Officers Liability Insurance.


Letter Agreement, between New Colt Holding Corp. and William M. Keys, dated July
12, 2013.


Trademark License Agreement, dated as of July 5, 2013, by and between New Colt
Holding Corp. and Colt Archive Properties LLC.





 
5

--------------------------------------------------------------------------------

 





Amendment No. 4
To
Credit Agreement


Annex B


Conditions Subsequent


1. Within 5 Business Days of the Amendment No. 4 Effective Date (or such longer
period as the Agent may agree to in its sole discretion) Agent shall have
received certificates of insurance, together with the endorsements thereto, as
are required by Section 5.6 of the Agreement, the form and substance of which
shall be satisfactory to the Agent.


2. Within 30 days of the Amendment No. 4 Effective Date (or such longer period
as the Agent may agree to in its sole discretion), Agent shall have received
Control Agreements, in form and substance satisfactory to Agent, with respect to
each Securities Account and Deposit Account of the Loan Parties (other than
Excluded Accounts) to the extent required by, or otherwise delivered pursuant
to, the Loan Documents by and among ABL Agent, Term Loan Agent, each applicable
Loan Party and the applicable depository bank or securities intermediary.
 
3. Within 30 days of the Amendment No. 4 Effective Date (or such longer period
as the Agent may agree to in its sole discretion), Agent shall have received
credit card acknowledgments with respect to each credit card agreement with each
of the Loan Parties’ credit card processors to the extent delivered pursuant to
the Loan Documents.
 
4. Within 30 days of the Amendment No. 4 Effective Date (or such longer period
as the Agent may agree to in its sole discretion), Agent shall have received a
Collateral Access Agreement with respect to each of the following locations: (i)
1099 Shady Lane, Kissimee, FL 34744, and (ii) 1660 Tech Avenue, Unit 4,
Mississauga, Ontario, Canada.

 


